

	

		II

		109th CONGRESS

		1st Session

		S. 1012

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Kennedy (for

			 himself, Mr. Harkin,

			 Ms. Mikulski, Mrs. Murray, Mr.

			 Reed, Mr. Levin,

			 Mr. Lautenberg, Mrs. Boxer, Mr.

			 Dorgan, Mr. Schumer,

			 Ms. Cantwell, Mr. Corzine, Mr.

			 Dayton, and Ms. Stabenow)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Public Health Service Act, the Employee

		  Retirement Income Security Act of 1974, and the Internal Revenue Code of 1986

		  to protect consumers in managed care plans and other health

		  coverage.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Patients' Bill of Rights Act of

			 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Title I—Improving managed care

					Subtitle A—Utilization Review; Claims;

				and Internal and External Appeals

					Sec. 101. Utilization review

				activities.

					Sec. 102. Procedures for initial claims

				for benefits and prior authorization determinations.

					Sec. 103. Internal appeals of claims

				denials.

					Sec. 104. Independent external appeals

				procedures.

					Sec. 105. Health Care Consumer Assistance

				Fund.

					Subtitle B—Access to Care

					Sec. 111. Consumer choice

				option.

					Sec. 112. Choice of health care

				professional.

					Sec. 113. Access to emergency

				care.

					Sec. 114. Timely access to

				specialists.

					Sec. 115. Patient access to obstetrical

				and gynecological care.

					Sec. 116. Access to pediatric

				care.

					Sec. 117. Continuity of care.

					Sec. 118. Access to needed prescription

				drugs.

					Sec. 119. Coverage for individuals

				participating in approved clinical trials.

					Sec. 120. Required coverage for minimum

				hospital stay for mastectomies and lymph node dissections for the treatment of

				breast cancer and coverage for secondary consultations.

					Subtitle C—Access to

				Information

					Sec. 121. Patient access to

				information.

					Subtitle D—Protecting the Doctor-Patient

				Relationship

					Sec. 131. Prohibition of interference with

				certain medical communications.

					Sec. 132. Prohibition of discrimination

				against providers based on licensure.

					Sec. 133. Prohibition against improper

				incentive arrangements.

					Sec. 134. Payment of claims.

					Sec. 135. Protection for patient

				advocacy.

					Subtitle E—Definitions

					Sec. 151. Definitions.

					Sec. 152. Preemption; State flexibility;

				construction.

					Sec. 153. Exclusions.

					Sec. 154. Treatment of excepted

				benefits.

					Sec. 155. Regulations.

					Sec. 156. Incorporation into plan or

				coverage documents.

					Sec. 157. Preservation of

				protections.

					Title II—Application of quality care

				standards to group health plans and health insurance coverage under the

				Public Health Service Act

					Sec. 201. Application to group health

				plans and group health insurance coverage.

					Sec. 202. Application to individual health

				insurance coverage.

					Sec. 203. Cooperation between Federal and

				State authorities.

					Title III—Application of patient protection

				standards to Federal health insurance programs

					Sec. 301. Application of patient

				protection standards to Federal health insurance programs.

					Title IV—Amendments to the

				Employee Retirement Income Security Act of

				1974

					Sec. 401. Application of patient

				protection standards to group health plans and group health insurance coverage

				under the Employee Retirement Income Security

				Act of 1974.

					Sec. 402. Availability of civil

				remedies.

					Sec. 403. Cooperation between Federal and

				State authorities.

					Title V—Amendments to the Internal Revenue

				Code of 1986

					Subtitle A—Application of Patient

				Protection Provisions

					Sec. 501. Application to group health

				plans under the Internal Revenue Code of 1986.

					Sec. 502. Conforming enforcement for

				women’s health and cancer rights.

					Subtitle B—Health Care Coverage Access

				Tax Incentives

					Sec. 511. Credit for health insurance

				expenses of small businesses.

					Sec. 512. Certain grants by private

				foundations to qualified health benefit purchasing coalitions.

					Sec. 513. State grant program for market

				innovation.

					Sec. 514. Grant program to facilitate

				health benefits information for small employers.

					Sec. 515. State grant program for market

				innovation.

					Title VI—Effective dates; coordination in

				implementation

					Sec. 601. Effective dates.

					Sec. 602. Coordination in

				implementation.

					Sec. 603. Severability.

					Title VII—Miscellaneous

				provisions

					Sec. 701. No impact on Social Security

				Trust Fund.

				

			IImproving managed

			 care

			AUtilization

			 review; claims; and internal and external appeals

				101.Utilization

			 review activities

					(a)Compliance with

			 requirements

						(1)In

			 generalA group health plan, and a health insurance issuer that

			 provides health insurance coverage, shall conduct utilization review activities

			 in connection with the provision of benefits under such plan or coverage only

			 in accordance with a utilization review program that meets the requirements of

			 this section and section 102.

						(2)Use of outside

			 agentsNothing in this section shall be construed as preventing a

			 group health plan or health insurance issuer from arranging through a contract

			 or otherwise for persons or entities to conduct utilization review activities

			 on behalf of the plan or issuer, so long as such activities are conducted in

			 accordance with a utilization review program that meets the requirements of

			 this section.

						(3)Utilization

			 review definedFor purposes of this section, the terms

			 utilization review and utilization review activities

			 mean procedures used to monitor or evaluate the use or coverage, clinical

			 necessity, appropriateness, efficacy, or efficiency of health care services,

			 procedures or settings, and includes prospective review, concurrent review,

			 second opinions, case management, discharge planning, or retrospective

			 review.

						(b)Written policies

			 and criteria

						(1)Written

			 policiesA utilization review program shall be conducted

			 consistent with written policies and procedures that govern all aspects of the

			 program.

						(2)Use of written

			 criteria

							(A)In

			 generalSuch a program shall utilize written clinical review

			 criteria developed with input from a range of appropriate actively practicing

			 health care professionals, as determined by the plan, pursuant to the program.

			 Such criteria shall include written clinical review criteria that are based on

			 valid clinical evidence where available and that are directed specifically at

			 meeting the needs of at-risk populations and covered individuals with chronic

			 conditions or severe illnesses, including gender-specific criteria and

			 pediatric-specific criteria where available and appropriate.

							(B)Continuing use

			 of standards in retrospective reviewIf a health care service has

			 been specifically pre-authorized or approved for a participant, beneficiary, or

			 enrollee under such a program, the program shall not, pursuant to retrospective

			 review, revise or modify the specific standards, criteria, or procedures used

			 for the utilization review for procedures, treatment, and services delivered to

			 the enrollee during the same course of treatment.

							(C)Review of sample

			 of claims denialsSuch a program shall provide for a periodic

			 evaluation of the clinical appropriateness of at least a sample of denials of

			 claims for benefits.

							(c)Conduct of

			 program activities

						(1)Administration

			 by health care professionalsA utilization review program shall

			 be administered by qualified health care professionals who shall oversee review

			 decisions.

						(2)Use of

			 qualified, independent personnel

							(A)In

			 generalA utilization review program shall provide for the

			 conduct of utilization review activities only through personnel who are

			 qualified and have received appropriate training in the conduct of such

			 activities under the program.

							(B)Prohibition of

			 contingent compensation arrangementsSuch a program shall not,

			 with respect to utilization review activities, permit or provide compensation

			 or anything of value to its employees, agents, or contractors in a manner that

			 encourages denials of claims for benefits.

							(C)Prohibition of

			 conflictsSuch a program shall not permit a health care

			 professional who is providing health care services to an individual to perform

			 utilization review activities in connection with the health care services being

			 provided to the individual.

							(3)Accessibility of

			 reviewSuch a program shall provide that appropriate personnel

			 performing utilization review activities under the program, including the

			 utilization review administrator, are reasonably accessible by toll-free

			 telephone during normal business hours to discuss patient care and allow

			 response to telephone requests, and that appropriate provision is made to

			 receive and respond promptly to calls received during other hours.

						(4)Limits on

			 frequencySuch a program shall not provide for the performance of

			 utilization review activities with respect to a class of services furnished to

			 an individual more frequently than is reasonably required to assess whether the

			 services under review are medically necessary and appropriate.

						102.Procedures for

			 initial claims for benefits and prior authorization determinations

					(a)Procedures of

			 initial claims for benefits

						(1)In

			 generalA group health plan, and a health insurance issuer

			 offering health insurance coverage, shall—

							(A)make a

			 determination on an initial claim for benefits by a participant, beneficiary,

			 or enrollee (or authorized representative) regarding payment or coverage for

			 items or services under the terms and conditions of the plan or coverage

			 involved, including any cost-sharing amount that the participant, beneficiary,

			 or enrollee is required to pay with respect to such claim for benefits;

			 and

							(B)notify a

			 participant, beneficiary, or enrollee (or authorized representative) and the

			 treating health care professional involved regarding a determination on an

			 initial claim for benefits made under the terms and conditions of the plan or

			 coverage, including any cost-sharing amounts that the participant, beneficiary,

			 or enrollee may be required to make with respect to such claim for benefits,

			 and of the right of the participant, beneficiary, or enrollee to an internal

			 appeal under section 103.

							(2)Access to

			 information

							(A)Timely provision

			 of necessary informationWith respect to an initial claim for

			 benefits, the participant, beneficiary, or enrollee (or authorized

			 representative) and the treating health care professional (if any) shall

			 provide the plan or issuer with access to information requested by the plan or

			 issuer that is necessary to make a determination relating to the claim. Such

			 access shall be provided not later than 5 days after the date on which the

			 request for information is received, or, in a case described in subparagraph

			 (B) or (C) of subsection (b)(1), by such earlier time as may be necessary to

			 comply with the applicable timeline under such subparagraph.

							(B)Limited effect

			 of failure on plan or issuer’s obligationsFailure of the

			 participant, beneficiary, or enrollee to comply with the requirements of

			 subparagraph (A) shall not remove the obligation of the plan or issuer to make

			 a decision in accordance with the medical exigencies of the case and as soon as

			 possible, based on the available information, and failure to comply with the

			 time limit established by this paragraph shall not remove the obligation of the

			 plan or issuer to comply with the requirements of this section.

							(3)Oral

			 requestsIn the case of a claim for benefits involving an

			 expedited or concurrent determination, a participant, beneficiary, or enrollee

			 (or authorized representative) may make an initial claim for benefits orally,

			 but a group health plan, or health insurance issuer offering health insurance

			 coverage, may require that the participant, beneficiary, or enrollee (or

			 authorized representative) provide written confirmation of such request in a

			 timely manner on a form provided by the plan or issuer. In the case of such an

			 oral request for benefits, the making of the request (and the timing of such

			 request) shall be treated as the making at that time of a claim for such

			 benefits without regard to whether and when a written confirmation of such

			 request is made.

						(b)Timeline for

			 making determinations

						(1)Prior

			 authorization determination

							(A)In

			 generalA group health plan, and a health insurance issuer

			 offering health insurance coverage, shall make a prior authorization

			 determination on a claim for benefits (whether oral or written) in accordance

			 with the medical exigencies of the case and as soon as possible, but in no case

			 later than 14 days from the date on which the plan or issuer receives

			 information that is reasonably necessary to enable the plan or issuer to make a

			 determination on the request for prior authorization and in no case later than

			 28 days after the date of the claim for benefits is received.

							(B)Expedited

			 determinationNotwithstanding subparagraph (A), a group health

			 plan, and a health insurance issuer offering health insurance coverage, shall

			 expedite a prior authorization determination on a claim for benefits described

			 in such subparagraph when a request for such an expedited determination is made

			 by a participant, beneficiary, or enrollee (or authorized representative) at

			 any time during the process for making a determination and a health care

			 professional certifies, with the request, that a determination under the

			 procedures described in subparagraph (A) would seriously jeopardize the life or

			 health of the participant, beneficiary, or enrollee or the ability of the

			 participant, beneficiary, or enrollee to maintain or regain maximum function.

			 Such determination shall be made in accordance with the medical exigencies of

			 the case and as soon as possible, but in no case later than 72 hours after the

			 time the request is received by the plan or issuer under this

			 subparagraph.

							(C)Ongoing

			 care

								(i)Concurrent

			 review

									(I)In

			 generalSubject to clause (ii), in the case of a concurrent

			 review of ongoing care (including hospitalization), which results in a

			 termination or reduction of such care, the plan or issuer must provide by

			 telephone and in printed form notice of the concurrent review determination to

			 the individual or the individual’s designee and the individual’s health care

			 provider in accordance with the medical exigencies of the case and as soon as

			 possible, with sufficient time prior to the termination or reduction to allow

			 for an appeal under section 103(b)(3) to be completed before the termination or

			 reduction takes effect.

									(II)Contents of

			 noticeSuch notice shall include, with respect to ongoing health

			 care items and services, the number of ongoing services approved, the new total

			 of approved services, the date of onset of services, and the next review date,

			 if any, as well as a statement of the individual’s rights to further

			 appeal.

									(ii)Rule of

			 constructionClause (i) shall not be construed as requiring plans

			 or issuers to provide coverage of care that would exceed the coverage

			 limitations for such care.

								(2)Retrospective

			 determinationA group health plan, and a health insurance issuer

			 offering health insurance coverage, shall make a retrospective determination on

			 a claim for benefits in accordance with the medical exigencies of the case and

			 as soon as possible, but not later than 30 days after the date on which the

			 plan or issuer receives information that is reasonably necessary to enable the

			 plan or issuer to make a determination on the claim, or, if earlier, 60 days

			 after the date of receipt of the claim for benefits.

						(c)Notice of a

			 denial of a claim for benefitsWritten notice of a denial made

			 under an initial claim for benefits shall be issued to the participant,

			 beneficiary, or enrollee (or authorized representative) and the treating health

			 care professional in accordance with the medical exigencies of the case and as

			 soon as possible, but in no case later than 2 days after the date of the

			 determination (or, in the case described in subparagraph (B) or (C) of

			 subsection (b)(1), within the 72-hour or applicable period referred to in such

			 subparagraph).

					(d)Requirements of

			 notice of determinationsThe written notice of a denial of a

			 claim for benefits determination under subsection (c) shall be provided in

			 printed form and written in a manner calculated to be understood by the

			 participant, beneficiary, or enrollee and shall include—

						(1)the specific

			 reasons for the determination (including a summary of the clinical or

			 scientific evidence used in making the determination);

						(2)the procedures for

			 obtaining additional information concerning the determination; and

						(3)notification of the

			 right to appeal the determination and instructions on how to initiate an appeal

			 in accordance with section 103.

						(e)DefinitionsFor

			 purposes of this part:

						(1)Authorized

			 representativeThe term authorized representative

			 means, with respect to an individual who is a participant, beneficiary, or

			 enrollee, any health care professional or other person acting on behalf of the

			 individual with the individual’s consent or without such consent if the

			 individual is medically unable to provide such consent.

						(2)Claim for

			 benefitsThe term claim for benefits means any

			 request for coverage (including authorization of coverage), for eligibility, or

			 for payment in whole or in part, for an item or service under a group health

			 plan or health insurance coverage.

						(3)Denial of claim

			 for benefitsThe term denial means, with respect to

			 a claim for benefits, a denial (in whole or in part) of, or a failure to act on

			 a timely basis upon, the claim for benefits and includes a failure to provide

			 benefits (including items and services) required to be provided under this

			 title.

						(4)Treating health

			 care professionalThe term treating health care

			 professional means, with respect to services to be provided to a

			 participant, beneficiary, or enrollee, a health care professional who is

			 primarily responsible for delivering those services to the participant,

			 beneficiary, or enrollee.

						103.Internal

			 appeals of claims denials

					(a)Right to

			 internal appeal

						(1)In

			 generalA participant, beneficiary, or enrollee (or authorized

			 representative) may appeal any denial of a claim for benefits under section 102

			 under the procedures described in this section.

						(2)Time for

			 appeal

							(A)In

			 generalA group health plan, and a health insurance issuer

			 offering health insurance coverage, shall ensure that a participant,

			 beneficiary, or enrollee (or authorized representative) has a period of not

			 less than 180 days beginning on the date of a denial of a claim for benefits

			 under section 102 in which to appeal such denial under this section.

							(B)Date of

			 denialFor purposes of subparagraph (A), the date of the denial

			 shall be deemed to be the date as of which the participant, beneficiary, or

			 enrollee knew of the denial of the claim for benefits.

							(3)Failure to

			 ActThe failure of a plan or issuer to issue a determination on a

			 claim for benefits under section 102 within the applicable timeline established

			 for such a determination under such section is a denial of a claim for benefits

			 for purposes this subtitle as of the date of the applicable deadline.

						(4)Plan waiver of

			 internal reviewA group health plan, or health insurance issuer

			 offering health insurance coverage, may waive the internal review process under

			 this section. In such case the plan or issuer shall provide notice to the

			 participant, beneficiary, or enrollee (or authorized representative) involved,

			 the participant, beneficiary, or enrollee (or authorized representative)

			 involved shall be relieved of any obligation to complete the internal review

			 involved, and may, at the option of such participant, beneficiary, enrollee, or

			 representative proceed directly to seek further appeal through external review

			 under section 104 or otherwise.

						(b)Timelines for

			 making determinations

						(1)Oral

			 requestsIn the case of an appeal of a denial of a claim for

			 benefits under this section that involves an expedited or concurrent

			 determination, a participant, beneficiary, or enrollee (or authorized

			 representative) may request such appeal orally. A group health plan, or health

			 insurance issuer offering health insurance coverage, may require that the

			 participant, beneficiary, or enrollee (or authorized representative) provide

			 written confirmation of such request in a timely manner on a form provided by

			 the plan or issuer. In the case of such an oral request for an appeal of a

			 denial, the making of the request (and the timing of such request) shall be

			 treated as the making at that time of a request for an appeal without regard to

			 whether and when a written confirmation of such request is made.

						(2)Access to

			 information

							(A)Timely provision

			 of necessary informationWith respect to an appeal of a denial of

			 a claim for benefits, the participant, beneficiary, or enrollee (or authorized

			 representative) and the treating health care professional (if any) shall

			 provide the plan or issuer with access to information requested by the plan or

			 issuer that is necessary to make a determination relating to the appeal. Such

			 access shall be provided not later than 5 days after the date on which the

			 request for information is received, or, in a case described in subparagraph

			 (B) or (C) of paragraph (3), by such earlier time as may be necessary to comply

			 with the applicable timeline under such subparagraph.

							(B)Limited effect

			 of failure on plan or issuer’s obligationsFailure of the

			 participant, beneficiary, or enrollee to comply with the requirements of

			 subparagraph (A) shall not remove the obligation of the plan or issuer to make

			 a decision in accordance with the medical exigencies of the case and as soon as

			 possible, based on the available information, and failure to comply with the

			 time limit established by this paragraph shall not remove the obligation of the

			 plan or issuer to comply with the requirements of this section.

							(3)Prior

			 authorization determinations

							(A)In

			 generalExcept as provided in this paragraph or paragraph (4), a

			 group health plan, and a health insurance issuer offering health insurance

			 coverage, shall make a determination on an appeal of a denial of a claim for

			 benefits under this subsection in accordance with the medical exigencies of the

			 case and as soon as possible, but in no case later than 14 days from the date

			 on which the plan or issuer receives information that is reasonably necessary

			 to enable the plan or issuer to make a determination on the appeal and in no

			 case later than 28 days after the date the request for the appeal is

			 received.

							(B)Expedited

			 determinationNotwithstanding subparagraph (A), a group health

			 plan, and a health insurance issuer offering health insurance coverage, shall

			 expedite a prior authorization determination on an appeal of a denial of a

			 claim for benefits described in subparagraph (A), when a request for such an

			 expedited determination is made by a participant, beneficiary, or enrollee (or

			 authorized representative) at any time during the process for making a

			 determination and a health care professional certifies, with the request, that

			 a determination under the procedures described in subparagraph (A) would

			 seriously jeopardize the life or health of the participant, beneficiary, or

			 enrollee or the ability of the participant, beneficiary, or enrollee to

			 maintain or regain maximum function. Such determination shall be made in

			 accordance with the medical exigencies of the case and as soon as possible, but

			 in no case later than 72 hours after the time the request for such appeal is

			 received by the plan or issuer under this subparagraph.

							(C)Ongoing care

			 determinations

								(i)In

			 generalSubject to clause (ii), in the case of a concurrent

			 review determination described in section 102(b)(1)(C)(i)(I), which results in

			 a termination or reduction of such care, the plan or issuer must provide notice

			 of the determination on the appeal under this section by telephone and in

			 printed form to the individual or the individual’s designee and the

			 individual’s health care provider in accordance with the medical exigencies of

			 the case and as soon as possible, with sufficient time prior to the termination

			 or reduction to allow for an external appeal under section 104 to be completed

			 before the termination or reduction takes effect.

								(ii)Rule of

			 constructionClause (i) shall not be construed as requiring plans

			 or issuers to provide coverage of care that would exceed the coverage

			 limitations for such care.

								(4)Retrospective

			 determinationA group health plan, and a health insurance issuer

			 offering health insurance coverage, shall make a retrospective determination on

			 an appeal of a denial of a claim for benefits in no case later than 30 days

			 after the date on which the plan or issuer receives necessary information that

			 is reasonably necessary to enable the plan or issuer to make a determination on

			 the appeal and in no case later than 60 days after the date the request for the

			 appeal is received.

						(c)Conduct of

			 review

						(1)In

			 generalA review of a denial of a claim for benefits under this

			 section shall be conducted by an individual with appropriate expertise who was

			 not involved in the initial determination.

						(2)Peer review of

			 medical decisions by health care professionalsA review of an

			 appeal of a denial of a claim for benefits that is based on a lack of medical

			 necessity and appropriateness, or based on an experimental or investigational

			 treatment, or requires an evaluation of medical facts—

							(A)shall be made by a

			 physician (allopathic or osteopathic); or

							(B)in a claim for

			 benefits provided by a non-physician health professional, shall be made by

			 reviewer (or reviewers) including at least one practicing non-physician health

			 professional of the same or similar specialty;

							with

			 appropriate expertise (including, in the case of a child, appropriate pediatric

			 expertise) and acting within the appropriate scope of practice within the State

			 in which the service is provided or rendered, who was not involved in the

			 initial determination.(d)Notice of

			 determination

						(1)In

			 generalWritten notice of a determination made under an internal

			 appeal of a denial of a claim for benefits shall be issued to the participant,

			 beneficiary, or enrollee (or authorized representative) and the treating health

			 care professional in accordance with the medical exigencies of the case and as

			 soon as possible, but in no case later than 2 days after the date of completion

			 of the review (or, in the case described in subparagraph (B) or (C) of

			 subsection (b)(3), within the 72-hour or applicable period referred to in such

			 subparagraph).

						(2)Final

			 determinationThe decision by a plan or issuer under this section

			 shall be treated as the final determination of the plan or issuer on a denial

			 of a claim for benefits. The failure of a plan or issuer to issue a

			 determination on an appeal of a denial of a claim for benefits under this

			 section within the applicable timeline established for such a determination

			 shall be treated as a final determination on an appeal of a denial of a claim

			 for benefits for purposes of proceeding to external review under section

			 104.

						(3)Requirements of

			 noticeWith respect to a determination made under this section,

			 the notice described in paragraph (1) shall be provided in printed form and

			 written in a manner calculated to be understood by the participant,

			 beneficiary, or enrollee and shall include—

							(A)the specific

			 reasons for the determination (including a summary of the clinical or

			 scientific evidence used in making the determination);

							(B)the procedures for

			 obtaining additional information concerning the determination; and

							(C)notification of

			 the right to an independent external review under section 104 and instructions

			 on how to initiate such a review.

							104.Independent

			 external appeals procedures

					(a)Right to

			 external appealA group health plan, and a health insurance

			 issuer offering health insurance coverage, shall provide in accordance with

			 this section participants, beneficiaries, and enrollees (or authorized

			 representatives) with access to an independent external review for any denial

			 of a claim for benefits.

					(b)Initiation of

			 the independent external review process

						(1)Time to

			 fileA request for an independent external review under this

			 section shall be filed with the plan or issuer not later than 180 days after

			 the date on which the participant, beneficiary, or enrollee receives notice of

			 the denial under section 103(d) or notice of waiver of internal review under

			 section 103(a)(4) or the date on which the plan or issuer has failed to make a

			 timely decision under section 103(d)(2) and notifies the participant or

			 beneficiary that it has failed to make a timely decision and that the

			 beneficiary must file an appeal with an external review entity within 180 days

			 if the participant or beneficiary desires to file such an appeal.

						(2)Filing of

			 request

							(A)In

			 generalSubject to the succeeding provisions of this subsection,

			 a group health plan, or health insurance issuer offering health insurance

			 coverage, may—

								(i)except as provided

			 in subparagraph (B)(i), require that a request for review be in writing;

								(ii)limit the filing

			 of such a request to the participant, beneficiary, or enrollee involved (or an

			 authorized representative);

								(iii)except if waived

			 by the plan or issuer under section 103(a)(4), condition access to an

			 independent external review under this section upon a final determination of a

			 denial of a claim for benefits under the internal review procedure under

			 section 103;

								(iv)except as provided

			 in subparagraph (B)(ii), require payment of a filing fee to the plan or issuer

			 of a sum that does not exceed $25; and

								(v)require that a

			 request for review include the consent of the participant, beneficiary, or

			 enrollee (or authorized representative) for the release of necessary medical

			 information or records of the participant, beneficiary, or enrollee to the

			 qualified external review entity only for purposes of conducting external

			 review activities.

								(B)Requirements and

			 exception relating to general rule

								(i)Oral requests

			 permitted in expedited or concurrent casesIn the case of an

			 expedited or concurrent external review as provided for under subsection (e),

			 the request for such review may be made orally. A group health plan, or health

			 insurance issuer offering health insurance coverage, may require that the

			 participant, beneficiary, or enrollee (or authorized representative) provide

			 written confirmation of such request in a timely manner on a form provided by

			 the plan or issuer. Such written confirmation shall be treated as a consent for

			 purposes of subparagraph (A)(v). In the case of such an oral request for such a

			 review, the making of the request (and the timing of such request) shall be

			 treated as the making at that time of a request for such a review without

			 regard to whether and when a written confirmation of such request is

			 made.

								(ii)Exception to

			 filing fee requirement

									(I)IndigencyPayment

			 of a filing fee shall not be required under subparagraph (A)(iv) where there is

			 a certification (in a form and manner specified in guidelines established by

			 the appropriate Secretary) that the participant, beneficiary, or enrollee is

			 indigent (as defined in such guidelines).

									(II)Fee not

			 requiredPayment of a filing fee shall not be required under

			 subparagraph (A)(iv) if the plan or issuer waives the internal appeals process

			 under section 103(a)(4).

									(III)Refunding of

			 feeThe filing fee paid under subparagraph (A)(iv) shall be

			 refunded if the determination under the independent external review is to

			 reverse or modify the denial which is the subject of the review.

									(IV)Collection of

			 filing feeThe failure to pay such a filing fee shall not prevent

			 the consideration of a request for review but, subject to the preceding

			 provisions of this clause, shall constitute a legal liability to pay.

									(c)Referral to

			 qualified external review entity upon request

						(1)In

			 generalUpon the filing of a request for independent external

			 review with the group health plan, or health insurance issuer offering health

			 insurance coverage, the plan or issuer shall immediately refer such request,

			 and forward the plan or issuer’s initial decision (including the information

			 described in section 103(d)(3)(A)), to a qualified external review entity

			 selected in accordance with this section.

						(2)Access to plan

			 or issuer and health professional informationWith respect to an

			 independent external review conducted under this section, the participant,

			 beneficiary, or enrollee (or authorized representative), the plan or issuer,

			 and the treating health care professional (if any) shall provide the external

			 review entity with information that is necessary to conduct a review under this

			 section, as determined and requested by the entity. Such information shall be

			 provided not later than 5 days after the date on which the request for

			 information is received, or, in a case described in clause (ii) or (iii) of

			 subsection (e)(1)(A), by such earlier time as may be necessary to comply with

			 the applicable timeline under such clause.

						(3)Screening of

			 requests by qualified external review entities

							(A)In

			 generalWith respect to a request referred to a qualified

			 external review entity under paragraph (1) relating to a denial of a claim for

			 benefits, the entity shall refer such request for the conduct of an independent

			 medical review unless the entity determines that—

								(i)any

			 of the conditions described in clauses (ii) or (iii) of subsection (b)(2)(A)

			 have not been met;

								(ii)the

			 denial of the claim for benefits does not involve a medically reviewable

			 decision under subsection (d)(2);

								(iii)the

			 denial of the claim for benefits relates to a decision regarding whether an

			 individual is a participant, beneficiary, or enrollee who is enrolled under the

			 terms and conditions of the plan or coverage (including the applicability of

			 any waiting period under the plan or coverage); or

								(iv)the

			 denial of the claim for benefits is a decision as to the application of

			 cost-sharing requirements or the application of a specific exclusion or express

			 limitation on the amount, duration, or scope of coverage of items or services

			 under the terms and conditions of the plan or coverage unless the decision is a

			 denial described in subsection (d)(2).

								Upon

			 making a determination that any of clauses (i) through (iv) applies with

			 respect to the request, the entity shall determine that the denial of a claim

			 for benefits involved is not eligible for independent medical review under

			 subsection (d), and shall provide notice in accordance with subparagraph

			 (C).(B)Process for

			 making determinations

								(i)No

			 deference to prior determinationsIn making determinations under

			 subparagraph (A), there shall be no deference given to determinations made by

			 the plan or issuer or the recommendation of a treating health care professional

			 (if any).

								(ii)Use of

			 appropriate personnelA qualified external review entity shall

			 use appropriately qualified personnel to make determinations under this

			 section.

								(C)Notices and

			 general timelines for determination

								(i)Notice in case of

			 denial of referralIf the entity under this paragraph does not

			 make a referral to an independent medical reviewer, the entity shall provide

			 notice to the plan or issuer, the participant, beneficiary, or enrollee (or

			 authorized representative) filing the request, and the treating health care

			 professional (if any) that the denial is not subject to independent medical

			 review. Such notice—

									(I)shall be written

			 (and, in addition, may be provided orally) in a manner calculated to be

			 understood by a participant or enrollee;

									(II)shall include the

			 reasons for the determination;

									(III)include any

			 relevant terms and conditions of the plan or coverage; and

									(IV)include a

			 description of any further recourse available to the individual.

									(ii)General

			 timeline for determinationsUpon receipt of information under

			 paragraph (2), the qualified external review entity, and if required the

			 independent medical reviewer, shall make a determination within the overall

			 timeline that is applicable to the case under review as described in subsection

			 (e), except that if the entity determines that a referral to an independent

			 medical reviewer is not required, the entity shall provide notice of such

			 determination to the participant, beneficiary, or enrollee (or authorized

			 representative) within such timeline and within 2 days of the date of such

			 determination.

								(d)Independent

			 medical review

						(1)In

			 generalIf a qualified external review entity determines under

			 subsection (c) that a denial of a claim for benefits is eligible for

			 independent medical review, the entity shall refer the denial involved to an

			 independent medical reviewer for the conduct of an independent medical review

			 under this subsection.

						(2)Medically

			 reviewable decisionsA denial of a claim for benefits is eligible

			 for independent medical review if the benefit for the item or service for which

			 the claim is made would be a covered benefit under the terms and conditions of

			 the plan or coverage but for one (or more) of the following

			 determinations:

							(A)Denials based on

			 medical necessity and appropriatenessA determination that the

			 item or service is not covered because it is not medically necessary and

			 appropriate or based on the application of substantially equivalent

			 terms.

							(B)Denials based on

			 experimental or investigational treatmentA determination that

			 the item or service is not covered because it is experimental or

			 investigational or based on the application of substantially equivalent

			 terms.

							(C)Denials

			 otherwise based on an evaluation of medical factsA determination

			 that the item or service or condition is not covered based on grounds that

			 require an evaluation of the medical facts by a health care professional in the

			 specific case involved to determine the coverage and extent of coverage of the

			 item or service or condition.

							(3)Independent

			 medical review determination

							(A)In

			 generalAn independent medical reviewer under this section shall

			 make a new independent determination with respect to whether or not the denial

			 of a claim for a benefit that is the subject of the review should be upheld,

			 reversed, or modified.

							(B)Standard for

			 determinationThe independent medical reviewer’s determination

			 relating to the medical necessity and appropriateness, or the experimental or

			 investigational nature, or the evaluation of the medical facts, of the item,

			 service, or condition involved shall be based on the medical condition of the

			 participant, beneficiary, or enrollee (including the medical records of the

			 participant, beneficiary, or enrollee) and valid, relevant scientific evidence

			 and clinical evidence, including peer-reviewed medical literature or findings

			 and including expert opinion.

							(C)No coverage for

			 excluded benefitsNothing in this subsection shall be construed

			 to permit an independent medical reviewer to require that a group health plan,

			 or health insurance issuer offering health insurance coverage, provide coverage

			 for items or services for which benefits are specifically excluded or expressly

			 limited under the plan or coverage in the plain language of the plan document

			 (and which are disclosed under section 121(b)(1)(C)). Notwithstanding any other

			 provision of this Act, any exclusion of an exact medical procedure, any exact

			 time limit on the duration or frequency of coverage, and any exact dollar limit

			 on the amount of coverage that is specifically enumerated and defined (in the

			 plain language of the plan or coverage documents) under the plan or coverage

			 offered by a group health plan or health insurance issuer offering health

			 insurance coverage and that is disclosed under section 121(b)(1) shall be

			 considered to govern the scope of the benefits that may be required:

			 Provided, That the terms and conditions of the plan or

			 coverage relating to such an exclusion or limit are in compliance with the

			 requirements of law.

							(D)Evidence and

			 information to be used in medical reviewsIn making a

			 determination under this subsection, the independent medical reviewer shall

			 also consider appropriate and available evidence and information, including the

			 following:

								(i)The

			 determination made by the plan or issuer with respect to the claim upon

			 internal review and the evidence, guidelines, or rationale used by the plan or

			 issuer in reaching such determination.

								(ii)The

			 recommendation of the treating health care professional and the evidence,

			 guidelines, and rationale used by the treating health care professional in

			 reaching such recommendation.

								(iii)Additional

			 relevant evidence or information obtained by the reviewer or submitted by the

			 plan, issuer, participant, beneficiary, or enrollee (or an authorized

			 representative), or treating health care professional.

								(iv)The

			 plan or coverage document.

								(E)Independent

			 determinationIn making determinations under this section, a

			 qualified external review entity and an independent medical reviewer

			 shall—

								(i)consider the claim

			 under review without deference to the determinations made by the plan or issuer

			 or the recommendation of the treating health care professional (if any);

			 and

								(ii)consider, but not

			 be bound by, the definition used by the plan or issuer of medically

			 necessary and appropriate, or experimental or

			 investigational, or other substantially equivalent terms that are used

			 by the plan or issuer to describe medical necessity and appropriateness or

			 experimental or investigational nature of the treatment.

								(F)Determination of

			 independent medical reviewerAn independent medical reviewer

			 shall, in accordance with the deadlines described in subsection (e), prepare a

			 written determination to uphold, reverse, or modify the denial under review.

			 Such written determination shall include—

								(i)the

			 determination of the reviewer;

								(ii)the

			 specific reasons of the reviewer for such determination, including a summary of

			 the clinical or scientific evidence used in making the determination;

			 and

								(iii)with respect to

			 a determination to reverse or modify the denial under review, a timeframe

			 within which the plan or issuer must comply with such determination.

								(G)Nonbinding

			 nature of additional recommendationsIn addition to the

			 determination under subparagraph (F), the reviewer may provide the plan or

			 issuer and the treating health care professional with additional

			 recommendations in connection with such a determination, but any such

			 recommendations shall not affect (or be treated as part of) the determination

			 and shall not be binding on the plan or issuer.

							(e)Timelines and

			 notifications

						(1)Timelines for

			 independent medical review

							(A)Prior

			 authorization determination

								(i)In

			 generalThe independent medical reviewer (or reviewers) shall

			 make a determination on a denial of a claim for benefits that is referred to

			 the reviewer under subsection (c)(3) in accordance with the medical exigencies

			 of the case and as soon as possible, but in no case later than 14 days after

			 the date of receipt of information under subsection (c)(2) if the review

			 involves a prior authorization of items or services and in no case later than

			 21 days after the date the request for external review is received.

								(ii)Expedited

			 determinationNotwithstanding clause (i) and subject to clause

			 (iii), the independent medical reviewer (or reviewers) shall make an expedited

			 determination on a denial of a claim for benefits described in clause (i), when

			 a request for such an expedited determination is made by a participant,

			 beneficiary, or enrollee (or authorized representative) at any time during the

			 process for making a determination, and a health care professional certifies,

			 with the request, that a determination under the timeline described in clause

			 (i) would seriously jeopardize the life or health of the participant,

			 beneficiary, or enrollee or the ability of the participant, beneficiary, or

			 enrollee to maintain or regain maximum function. Such determination shall be

			 made in accordance with the medical exigencies of the case and as soon as

			 possible, but in no case later than 72 hours after the time the request for

			 external review is received by the qualified external review entity.

								(iii)Ongoing care

			 determinationNotwithstanding clause (i), in the case of a review

			 described in such clause that involves a termination or reduction of care, the

			 notice of the determination shall be completed not later than 24 hours after

			 the time the request for external review is received by the qualified external

			 review entity and before the end of the approved period of care.

								(B)Retrospective

			 determinationThe independent medical reviewer (or reviewers)

			 shall complete a review in the case of a retrospective determination on an

			 appeal of a denial of a claim for benefits that is referred to the reviewer

			 under subsection (c)(3) in no case later than 30 days after the date of receipt

			 of information under subsection (c)(2) and in no case later than 60 days after

			 the date the request for external review is received by the qualified external

			 review entity.

							(2)Notification of

			 determinationThe external review entity shall ensure that the

			 plan or issuer, the participant, beneficiary, or enrollee (or authorized

			 representative) and the treating health care professional (if any) receives a

			 copy of the written determination of the independent medical reviewer prepared

			 under subsection (d)(3)(F). Nothing in this paragraph shall be construed as

			 preventing an entity or reviewer from providing an initial oral notice of the

			 reviewer’s determination.

						(3)Form of

			 noticesDeterminations and notices under this subsection shall be

			 written in a manner calculated to be understood by a participant.

						(f)Compliance

						(1)Application of

			 determinations

							(A)External review

			 determinations binding on planThe determinations of an external

			 review entity and an independent medical reviewer under this section shall be

			 binding upon the plan or issuer involved.

							(B)Compliance with

			 determinationIf the determination of an independent medical

			 reviewer is to reverse or modify the denial, the plan or issuer, upon the

			 receipt of such determination, shall authorize coverage to comply with the

			 medical reviewer’s determination in accordance with the timeframe established

			 by the medical reviewer.

							(2)Failure to

			 comply

							(A)In

			 generalIf a plan or issuer fails to comply with the timeframe

			 established under paragraph (1)(B) with respect to a participant, beneficiary,

			 or enrollee, where such failure to comply is caused by the plan or issuer, the

			 participant, beneficiary, or enrollee may obtain the items or services involved

			 (in a manner consistent with the determination of the independent external

			 reviewer) from any provider regardless of whether such provider is a

			 participating provider under the plan or coverage.

							(B)Reimbursement

								(i)In

			 generalWhere a participant, beneficiary, or enrollee obtains

			 items or services in accordance with subparagraph (A), the plan or issuer

			 involved shall provide for reimbursement of the costs of such items or

			 services. Such reimbursement shall be made to the treating health care

			 professional or to the participant, beneficiary, or enrollee (in the case of a

			 participant, beneficiary, or enrollee who pays for the costs of such items or

			 services).

								(ii)AmountThe

			 plan or issuer shall fully reimburse a professional, participant, beneficiary,

			 or enrollee under clause (i) for the total costs of the items or services

			 provided (regardless of any plan limitations that may apply to the coverage of

			 such items or services) so long as the items or services were provided in a

			 manner consistent with the determination of the independent medical

			 reviewer.

								(C)Failure to

			 reimburseWhere a plan or issuer fails to provide reimbursement

			 to a professional, participant, beneficiary, or enrollee in accordance with

			 this paragraph, the professional, participant, beneficiary, or enrollee may

			 commence a civil action (or utilize other remedies available under law) to

			 recover only the amount of any such reimbursement that is owed by the plan or

			 issuer and any necessary legal costs or expenses (including attorney’s fees)

			 incurred in recovering such reimbursement.

							(D)Available

			 remediesThe remedies provided under this paragraph are in

			 addition to any other available remedies.

							(3)Penalties

			 against authorized officials for refusing to authorize the determination of an

			 external review entity

							(A)Monetary

			 penalties

								(i)In

			 generalIn any case in which the determination of an external

			 review entity is not followed by a group health plan, or by a health insurance

			 issuer offering health insurance coverage, any person who, acting in the

			 capacity of authorizing the benefit, causes such refusal may, in the discretion

			 of a court of competent jurisdiction, be liable to an aggrieved participant,

			 beneficiary, or enrollee for a civil penalty in an amount of up to $1,000 a day

			 from the date on which the determination was transmitted to the plan or issuer

			 by the external review entity until the date the refusal to provide the benefit

			 is corrected.

								(ii)Additional

			 penalty for failing to follow timelineIn any case in which

			 treatment was not commenced by the plan in accordance with the determination of

			 an independent external reviewer, the Secretary shall assess a civil penalty of

			 $10,000 against the plan and the plan shall pay such penalty to the

			 participant, beneficiary, or enrollee involved.

								(B)Cease and desist

			 order and order of attorney’s feesIn any action described in

			 subparagraph (A) brought by a participant, beneficiary, or enrollee with

			 respect to a group health plan, or a health insurance issuer offering health

			 insurance coverage, in which a plaintiff alleges that a person referred to in

			 such subparagraph has taken an action resulting in a refusal of a benefit

			 determined by an external appeal entity to be covered, or has failed to take an

			 action for which such person is responsible under the terms and conditions of

			 the plan or coverage and which is necessary under the plan or coverage for

			 authorizing a benefit, the court shall cause to be served on the defendant an

			 order requiring the defendant—

								(i)to

			 cease and desist from the alleged action or failure to act; and

								(ii)to

			 pay to the plaintiff a reasonable attorney’s fee and other reasonable costs

			 relating to the prosecution of the action on the charges on which the plaintiff

			 prevails.

								(C)Additional civil

			 penalties

								(i)In

			 generalIn addition to any penalty imposed under subparagraph (A)

			 or (B), the appropriate Secretary may assess a civil penalty against a person

			 acting in the capacity of authorizing a benefit determined by an external

			 review entity for one or more group health plans, or health insurance issuers

			 offering health insurance coverage, for—

									(I)any pattern or

			 practice of repeated refusal to authorize a benefit determined by an external

			 appeal entity to be covered; or

									(II)any pattern or

			 practice of repeated violations of the requirements of this section with

			 respect to such plan or coverage.

									(ii)Standard of

			 proof and amount of penaltySuch penalty shall be payable only

			 upon proof by clear and convincing evidence of such pattern or practice and

			 shall be in an amount not to exceed the lesser of—

									(I)25 percent of the

			 aggregate value of benefits shown by the appropriate Secretary to have not been

			 provided, or unlawfully delayed, in violation of this section under such

			 pattern or practice; or

									(II)$500,000.

									(D)Removal and

			 disqualificationAny person acting in the capacity of authorizing

			 benefits who has engaged in any such pattern or practice described in

			 subparagraph (C)(i) with respect to a plan or coverage, upon the petition of

			 the appropriate Secretary, may be removed by the court from such position, and

			 from any other involvement, with respect to such a plan or coverage, and may be

			 precluded from returning to any such position or involvement for a period

			 determined by the court.

							(4)Protection of

			 legal rightsNothing in this subsection or subtitle shall be

			 construed as altering or eliminating any cause of action or legal rights or

			 remedies of participants, beneficiaries, enrollees, and others under State or

			 Federal law (including sections 502 and 503 of the

			 Employee Retirement Income Security Act of

			 1974), including the right to file judicial actions to enforce

			 rights.

						(g)Qualifications

			 of independent medical reviewers

						(1)In

			 generalIn referring a denial to 1 or more individuals to conduct

			 independent medical review under subsection (c), the qualified external review

			 entity shall ensure that—

							(A)each independent

			 medical reviewer meets the qualifications described in paragraphs (2) and

			 (3);

							(B)with respect to

			 each review at least 1 such reviewer meets the requirements described in

			 paragraphs (4) and (5); and

							(C)compensation

			 provided by the entity to the reviewer is consistent with paragraph (6).

							(2)Licensure and

			 expertiseEach independent medical reviewer shall be a physician

			 (allopathic or osteopathic) or health care professional who—

							(A)is appropriately

			 credentialed or licensed in 1 or more States to deliver health care services;

			 and

							(B)typically treats

			 the condition, makes the diagnosis, or provides the type of treatment under

			 review.

							(3)Independence

							(A)In

			 generalSubject to subparagraph (B), each independent medical

			 reviewer in a case shall—

								(i)not

			 be a related party (as defined in paragraph (7));

								(ii)not

			 have a material familial, financial, or professional relationship with such a

			 party; and

								(iii)not otherwise

			 have a conflict of interest with such a party (as determined under

			 regulations).

								(B)ExceptionNothing

			 in subparagraph (A) shall be construed to—

								(i)prohibit an

			 individual, solely on the basis of affiliation with the plan or issuer, from

			 serving as an independent medical reviewer if—

									(I)a

			 non-affiliated individual is not reasonably available;

									(II)the affiliated

			 individual is not involved in the provision of items or services in the case

			 under review;

									(III)the fact of such

			 an affiliation is disclosed to the plan or issuer and the participant,

			 beneficiary, or enrollee (or authorized representative) and neither party

			 objects; and

									(IV)the affiliated

			 individual is not an employee of the plan or issuer and does not provide

			 services exclusively or primarily to or on behalf of the plan or issuer;

									(ii)prohibit an

			 individual who has staff privileges at the institution where the treatment

			 involved takes place from serving as an independent medical reviewer merely on

			 the basis of such affiliation if the affiliation is disclosed to the plan or

			 issuer and the participant, beneficiary, or enrollee (or authorized

			 representative), and neither party objects; or

								(iii)prohibit receipt

			 of compensation by an independent medical reviewer from an entity if the

			 compensation is provided consistent with paragraph (6).

								(4)Practicing

			 health care professional in same field

							(A)In

			 generalIn a case involving treatment, or the provision of items

			 or services—

								(i)by a

			 physician, a reviewer shall be a practicing physician (allopathic or

			 osteopathic) of the same or similar specialty, as a physician who, acting

			 within the appropriate scope of practice within the State in which the service

			 is provided or rendered, typically treats the condition, makes the diagnosis,

			 or provides the type of treatment under review; or

								(ii)by a

			 non-physician health care professional, a reviewer (or reviewers) shall include

			 at least one practicing non-physician health care professional of the same or

			 similar specialty as the non-physician health care professional who, acting

			 within the appropriate scope of practice within the State in which the service

			 is provided or rendered, typically treats the condition, makes the diagnosis,

			 or provides the type of treatment under review.

								(B)Practicing

			 definedFor purposes of this paragraph, the term

			 practicing means, with respect to an individual who is a physician

			 or other health care professional that the individual provides health care

			 services to individual patients on average at least 2 days per week.

							(5)Pediatric

			 expertiseIn the case of an external review relating to a child,

			 a reviewer shall have expertise under paragraph (2) in pediatrics.

						(6)Limitations on

			 reviewer compensationCompensation provided by a qualified

			 external review entity to an independent medical reviewer in connection with a

			 review under this section shall—

							(A)not exceed a

			 reasonable level; and

							(B)not be contingent

			 on the decision rendered by the reviewer.

							(7)Related party

			 definedFor purposes of this section, the term related

			 party means, with respect to a denial of a claim under a plan or

			 coverage relating to a participant, beneficiary, or enrollee, any of the

			 following:

							(A)The plan, plan

			 sponsor, or issuer involved, or any fiduciary, officer, director, or employee

			 of such plan, plan sponsor, or issuer.

							(B)The participant,

			 beneficiary, or enrollee (or authorized representative).

							(C)The health care

			 professional that provides the items or services involved in the denial.

							(D)The institution at

			 which the items or services (or treatment) involved in the denial are

			 provided.

							(E)The manufacturer

			 of any drug or other item that is included in the items or services involved in

			 the denial.

							(F)Any other party

			 determined under any regulations to have a substantial interest in the denial

			 involved.

							(h)Qualified

			 external review entities

						(1)Selection of

			 qualified external review entities

							(A)Limitation on

			 plan or issuer selectionThe appropriate Secretary shall

			 implement procedures—

								(i)to

			 assure that the selection process among qualified external review entities will

			 not create any incentives for external review entities to make a decision in a

			 biased manner; and

								(ii)for

			 auditing a sample of decisions by such entities to assure that no such

			 decisions are made in a biased manner.

								No such

			 selection process under the procedures implemented by the appropriate Secretary

			 may give either the patient or the plan or issuer any ability to determine or

			 influence the selection of a qualified external review entity to review the

			 case of any participant, beneficiary, or enrollee.(B)State authority

			 with respect to qualified external review entities for health insurance

			 issuersWith respect to health insurance issuers offering health

			 insurance coverage in a State, the State may provide for external review

			 activities to be conducted by a qualified external appeal entity that is

			 designated by the State or that is selected by the State in a manner determined

			 by the State to assure an unbiased determination.

							(2)Contract with

			 qualified external review entityExcept as provided in paragraph

			 (1)(B), the external review process of a plan or issuer under this section

			 shall be conducted under a contract between the plan or issuer and 1 or more

			 qualified external review entities (as defined in paragraph (4)(A)).

						(3)Terms and

			 conditions of contractThe terms and conditions of a contract

			 under paragraph (2) shall—

							(A)be consistent with

			 the standards the appropriate Secretary shall establish to assure there is no

			 real or apparent conflict of interest in the conduct of external review

			 activities; and

							(B)provide that the

			 costs of the external review process shall be borne by the plan or

			 issuer.

							Subparagraph

			 (B) shall not be construed as applying to the imposition of a filing fee under

			 subsection (b)(2)(A)(iv) or costs incurred by the participant, beneficiary, or

			 enrollee (or authorized representative) or treating health care professional

			 (if any) in support of the review, including the provision of additional

			 evidence or information.(4)Qualifications

							(A)In

			 generalIn this section, the term qualified external review

			 entity means, in relation to a plan or issuer, an entity that is

			 initially certified (and periodically recertified) under subparagraph (C) as

			 meeting the following requirements:

								(i)The

			 entity has (directly or through contracts or other arrangements) sufficient

			 medical, legal, and other expertise and sufficient staffing to carry out duties

			 of a qualified external review entity under this section on a timely basis,

			 including making determinations under subsection (b)(2)(A) and providing for

			 independent medical reviews under subsection (d).

								(ii)The

			 entity is not a plan or issuer or an affiliate or a subsidiary of a plan or

			 issuer, and is not an affiliate or subsidiary of a professional or trade

			 association of plans or issuers or of health care providers.

								(iii)The entity has

			 provided assurances that it will conduct external review activities consistent

			 with the applicable requirements of this section and standards specified in

			 subparagraph (C), including that it will not conduct any external review

			 activities in a case unless the independence requirements of subparagraph (B)

			 are met with respect to the case.

								(iv)The

			 entity has provided assurances that it will provide information in a timely

			 manner under subparagraph (D).

								(v)The

			 entity meets such other requirements as the appropriate Secretary provides by

			 regulation.

								(B)Independence

			 requirements

								(i)In

			 generalSubject to clause (ii), an entity meets the independence

			 requirements of this subparagraph with respect to any case if the

			 entity—

									(I)is not a related

			 party (as defined in subsection (g)(7));

									(II)does not have a

			 material familial, financial, or professional relationship with such a party;

			 and

									(III)does not

			 otherwise have a conflict of interest with such a party (as determined under

			 regulations).

									(ii)Exception for

			 reasonable compensationNothing in clause (i) shall be construed

			 to prohibit receipt by a qualified external review entity of compensation from

			 a plan or issuer for the conduct of external review activities under this

			 section if the compensation is provided consistent with clause (iii).

								(iii)Limitations on

			 entity compensationCompensation provided by a plan or issuer to

			 a qualified external review entity in connection with reviews under this

			 section shall—

									(I)not exceed a

			 reasonable level; and

									(II)not be contingent

			 on any decision rendered by the entity or by any independent medical

			 reviewer.

									(C)Certification

			 and recertification process

								(i)In

			 generalThe initial certification and recertification of a

			 qualified external review entity shall be made—

									(I)under a process

			 that is recognized or approved by the appropriate Secretary; or

									(II)by a qualified

			 private standard-setting organization that is approved by the appropriate

			 Secretary under clause (iii).

									In taking

			 action under subclause (I), the appropriate Secretary shall give deference to

			 entities that are under contract with the Federal Government or with an

			 applicable State authority to perform functions of the type performed by

			 qualified external review entities.(ii)ProcessThe

			 appropriate Secretary shall not recognize or approve a process under clause

			 (i)(I) unless the process applies standards (as promulgated in regulations)

			 that ensure that a qualified external review entity—

									(I)will carry out

			 (and has carried out, in the case of recertification) the responsibilities of

			 such an entity in accordance with this section, including meeting applicable

			 deadlines;

									(II)will meet (and

			 has met, in the case of recertification) appropriate indicators of fiscal

			 integrity;

									(III)will maintain

			 (and has maintained, in the case of recertification) appropriate

			 confidentiality with respect to individually identifiable health information

			 obtained in the course of conducting external review activities; and

									(IV)in the case of

			 recertification, shall review the matters described in clause (iv).

									(iii)Approval of

			 qualified private standard-setting organizationsFor purposes of

			 clause (i)(II), the appropriate Secretary may approve a qualified private

			 standard-setting organization if such Secretary finds that the organization

			 only certifies (or recertifies) external review entities that meet at least the

			 standards required for the certification (or recertification) of external

			 review entities under clause (ii).

								(iv)Considerations

			 in recertificationsIn conducting recertifications of a qualified

			 external review entity under this paragraph, the appropriate Secretary or

			 organization conducting the recertification shall review compliance of the

			 entity with the requirements for conducting external review activities under

			 this section, including the following:

									(I)Provision of

			 information under subparagraph (D).

									(II)Adherence to

			 applicable deadlines (both by the entity and by independent medical reviewers

			 it refers cases to).

									(III)Compliance with

			 limitations on compensation (with respect to both the entity and independent

			 medical reviewers it refers cases to).

									(IV)Compliance with

			 applicable independence requirements.

									(V)Compliance with the

			 requirement of subsection (d)(1) that only medically reviewable decisions shall

			 be the subject of independent medical review and with the requirement of

			 subsection (d)(3) that independent medical reviewers may not require coverage

			 for specifically excluded benefits.

									(v)Period of

			 certification or recertificationA certification or

			 recertification provided under this paragraph shall extend for a period not to

			 exceed 2 years.

								(vi)RevocationA

			 certification or recertification under this paragraph may be revoked by the

			 appropriate Secretary or by the organization providing such certification upon

			 a showing of cause. The Secretary, or organization, shall revoke a

			 certification or deny a recertification with respect to an entity if there is a

			 showing that the entity has a pattern or practice of ordering coverage for

			 benefits that are specifically excluded under the plan or coverage.

								(vii)Petition for

			 denial or withdrawalAn individual may petition the Secretary, or

			 an organization providing the certification involves, for a denial of

			 recertification or a withdrawal of a certification with respect to an entity

			 under this subparagraph if there is a pattern or practice of such entity

			 failing to meet a requirement of this section.

								(viii)Sufficient

			 number of entitiesThe appropriate Secretary shall certify and

			 recertify a number of external review entities which is sufficient to ensure

			 the timely and efficient provision of review services.

								(D)Provision of

			 information

								(i)In

			 generalA qualified external review entity shall provide to the

			 appropriate Secretary, in such manner and at such times as such Secretary may

			 require, such information (relating to the denials which have been referred to

			 the entity for the conduct of external review under this section) as such

			 Secretary determines appropriate to assure compliance with the independence and

			 other requirements of this section to monitor and assess the quality of its

			 external review activities and lack of bias in making determinations. Such

			 information shall include information described in clause (ii) but shall not

			 include individually identifiable medical information.

								(ii)Information to

			 be includedThe information described in this subclause with

			 respect to an entity is as follows:

									(I)The number and

			 types of denials for which a request for review has been received by the

			 entity.

									(II)The disposition

			 by the entity of such denials, including the number referred to a independent

			 medical reviewer and the reasons for such dispositions (including the

			 application of exclusions), on a plan or issuer-specific basis and on a health

			 care specialty-specific basis.

									(III)The length of

			 time in making determinations with respect to such denials.

									(IV)Updated

			 information on the information required to be submitted as a condition of

			 certification with respect to the entity’s performance of external review

			 activities.

									(iii)Information to

			 be provided to certifying organization

									(I)In

			 generalIn the case of a qualified external review entity which

			 is certified (or recertified) under this subsection by a qualified private

			 standard-setting organization, at the request of the organization, the entity

			 shall provide the organization with the information provided to the appropriate

			 Secretary under clause (i).

									(II)Additional

			 informationNothing in this subparagraph shall be construed as

			 preventing such an organization from requiring additional information as a

			 condition of certification or recertification of an entity.

									(iv)Use of

			 informationInformation provided under this subparagraph may be

			 used by the appropriate Secretary and qualified private standard-setting

			 organizations to conduct oversight of qualified external review entities,

			 including recertification of such entities, and shall be made available to the

			 public in an appropriate manner.

								(E)Limitation on

			 liabilityNo qualified external review entity having a contract

			 with a plan or issuer, and no person who is employed by any such entity or who

			 furnishes professional services to such entity (including as an independent

			 medical reviewer), shall be held by reason of the performance of any duty,

			 function, or activity required or authorized pursuant to this section, to be

			 civilly liable under any law of the United States or of any State (or political

			 subdivision thereof) if there was no actual malice or gross misconduct in the

			 performance of such duty, function, or activity.

							(5)ReportNot

			 later than 12 months after the general effective date referred to in section

			 601, the General Accounting Office shall prepare and submit to the appropriate

			 committees of Congress a report concerning—

							(A)the information

			 that is provided under paragraph (3)(D);

							(B)the number of

			 denials that have been upheld by independent medical reviewers and the number

			 of denials that have been reversed by such reviewers; and

							(C)the extent to

			 which independent medical reviewers are requiring coverage for benefits that

			 are specifically excluded under the plan or coverage.

							105.Health Care

			 Consumer Assistance Fund

					(a)Grants

						(1)In

			 generalThe Secretary of Health and Human Services (referred to

			 in this section as the Secretary) shall establish a fund, to be

			 known as the Health Care Consumer Assistance Fund, to be used to

			 award grants to eligible States to carry out consumer assistance activities

			 (including programs established by States prior to the enactment of this Act)

			 designed to provide information, assistance, and referrals to consumers of

			 health insurance products.

						(2)State

			 eligibilityTo be eligible to receive a grant under this

			 subsection a State shall prepare and submit to the Secretary an application at

			 such time, in such manner, and containing such information as the Secretary may

			 require, including a State plan that describes—

							(A)the manner in

			 which the State will ensure that the health care consumer assistance office

			 (established under paragraph (4)) will educate and assist health care consumers

			 in accessing needed care;

							(B)the manner in which

			 the State will coordinate and distinguish the services provided by the health

			 care consumer assistance office with the services provided by Federal, State

			 and local health-related ombudsman, information, protection and advocacy,

			 insurance, and fraud and abuse programs;

							(C)the manner in

			 which the State will provide information, outreach, and services to

			 underserved, minority populations with limited English proficiency and

			 populations residing in rural areas;

							(D)the manner in which

			 the State will oversee the health care consumer assistance office, its

			 activities, product materials and evaluate program effectiveness;

							(E)the manner in

			 which the State will ensure that funds made available under this section will

			 be used to supplement, and not supplant, any other Federal, State, or local

			 funds expended to provide services for programs described under this section

			 and those described in subparagraphs (C) and (D);

							(F)the manner in

			 which the State will ensure that health care consumer office personnel have the

			 professional background and training to carry out the activities of the office;

			 and

							(G)the manner in

			 which the State will ensure that consumers have direct access to consumer

			 assistance personnel during regular business hours.

							(3)Amount of

			 grant

							(A)In

			 generalFrom amounts appropriated under subsection (b) for a

			 fiscal year, the Secretary shall award a grant to a State in an amount that

			 bears the same ratio to such amounts as the number of individuals within the

			 State covered under a group health plan or under health insurance coverage

			 offered by a health insurance issuer bears to the total number of individuals

			 so covered in all States (as determined by the Secretary). Any amounts provided

			 to a State under this subsection that are not used by the State shall be

			 remitted to the Secretary and reallocated in accordance with this

			 subparagraph.

							(B)Minimum

			 amountIn no case shall the amount provided to a State under a

			 grant under this subsection for a fiscal year be less than an amount equal to

			 0.5 percent of the amount appropriated for such fiscal year to carry out this

			 section.

							(C)Non-federal

			 contributionsA State will provide for the collection of

			 non-Federal contributions for the operation of the office in an amount that is

			 not less than 25 percent of the amount of Federal funds provided to the State

			 under this section.

							(4)Provision of

			 funds for establishment of office

							(A)In

			 generalFrom amounts provided under a grant under this

			 subsection, a State shall, directly or through a contract with an independent,

			 nonprofit entity with demonstrated experience in serving the needs of health

			 care consumers, provide for the establishment and operation of a State health

			 care consumer assistance office.

							(B)Eligibility of

			 entityTo be eligible to enter into a contract under subparagraph

			 (A), an entity shall demonstrate that it has the technical, organizational, and

			 professional capacity to deliver the services described in subsection (b) to

			 all public and private health insurance participants, beneficiaries, enrollees,

			 or prospective enrollees.

							(C)Existing State

			 entityNothing in this section shall prevent the funding of an

			 existing health care consumer assistance program that otherwise meets the

			 requirements of this section.

							(b)Use of

			 funds

						(1)By

			 StateA State shall use amounts provided under a grant awarded

			 under this section to carry out consumer assistance activities directly or by

			 contract with an independent, non-profit organization. An eligible entity may

			 use some reasonable amount of such grant to ensure the adequate training of

			 personnel carrying out such activities. To receive amounts under this

			 subsection, an eligible entity shall provide consumer assistance services,

			 including—

							(A)the operation of a

			 toll-free telephone hotline to respond to consumer requests;

							(B)the dissemination

			 of appropriate educational materials on available health insurance products and

			 on how best to access health care and the rights and responsibilities of health

			 care consumers;

							(C)the provision of

			 education on effective methods to promptly and efficiently resolve questions,

			 problems, and grievances;

							(D)the coordination of

			 educational and outreach efforts with health plans, health care providers,

			 payers, and governmental agencies;

							(E)referrals to

			 appropriate private and public entities to resolve questions, problems and

			 grievances; and

							(F)the provision of

			 information and assistance, including acting as an authorized representative,

			 regarding internal, external, or administrative grievances or appeals

			 procedures in nonlitigative settings to appeal the denial, termination, or

			 reduction of health care services, or the refusal to pay for such services,

			 under a group health plan or health insurance coverage offered by a health

			 insurance issuer.

							(2)Confidentiality

			 and access to information

							(A)State

			 entityWith respect to a State that directly establishes a health

			 care consumer assistance office, such office shall establish and implement

			 procedures and protocols in accordance with applicable Federal and State

			 laws.

							(B)Contract

			 entityWith respect to a State that, through contract,

			 establishes a health care consumer assistance office, such office shall

			 establish and implement procedures and protocols, consistent with applicable

			 Federal and State laws, to ensure the confidentiality of all information shared

			 by a participant, beneficiary, enrollee, or their personal representative and

			 their health care providers, group health plans, or health insurance insurers

			 with the office and to ensure that no such information is used by the office,

			 or released or disclosed to State agencies or outside persons or entities

			 without the prior written authorization (in accordance with section 164.508 of

			 title 45, Code of Federal Regulations) of the individual or personal

			 representative. The office may, consistent with applicable Federal and State

			 confidentiality laws, collect, use or disclose aggregate information that is

			 not individually identifiable (as defined in section 164.501 of title 45, Code

			 of Federal Regulations). The office shall provide a written description of the

			 policies and procedures of the office with respect to the manner in which

			 health information may be used or disclosed to carry out consumer assistance

			 activities. The office shall provide health care providers, group health plans,

			 or health insurance issuers with a written authorization (in accordance with

			 section 164.508 of title 45, Code of Federal Regulations) to allow the office

			 to obtain medical information relevant to the matter before the office.

							(3)Availability of

			 servicesThe health care consumer assistance office of a State

			 shall not discriminate in the provision of information, referrals, and services

			 regardless of the source of the individual’s health insurance coverage or

			 prospective coverage, including individuals covered under a group health plan

			 or health insurance coverage offered by a health insurance issuer, the medicare

			 or medicaid programs under title XVIII or XIX of the

			 Social Security Act (42 U.S.C. 1395

			 and 1396 et seq.), or under any other Federal or State health care

			 program.

						(4)Designation of

			 responsibilities

							(A)Within existing

			 State entityIf the health care consumer assistance office of a

			 State is located within an existing State regulatory agency or office of an

			 elected State official, the State shall ensure that—

								(i)there is a

			 separate delineation of the funding, activities, and responsibilities of the

			 office as compared to the other funding, activities, and responsibilities of

			 the agency; and

								(ii)the

			 office establishes and implements procedures and protocols to ensure the

			 confidentiality of all information shared by a participant, beneficiary, or

			 enrollee or their personal representative and their health care providers,

			 group health plans, or health insurance issuers with the office and to ensure

			 that no information is disclosed to the State agency or office without the

			 written authorization of the individual or their personal representative in

			 accordance with paragraph (2).

								(B)Contract

			 entityIn the case of an entity that enters into a contract with

			 a State under subsection (a)(3), the entity shall provide assurances that the

			 entity has no conflict of interest in carrying out the activities of the office

			 and that the entity is independent of group health plans, health insurance

			 issuers, providers, payers, and regulators of health care.

							(5)SubcontractsThe

			 health care consumer assistance office of a State may carry out activities and

			 provide services through contracts entered into with 1 or more nonprofit

			 entities so long as the office can demonstrate that all of the requirements of

			 this section are complied with by the office.

						(6)TermA

			 contract entered into under this subsection shall be for a term of 3

			 years.

						(c)ReportNot

			 later than 1 year after the Secretary first awards grants under this section,

			 and annually thereafter, the Secretary shall prepare and submit to the

			 appropriate committees of Congress a report concerning the activities funded

			 under this section and the effectiveness of such activities in resolving health

			 care-related problems and grievances.

					(d)Authorization of

			 appropriationsThere are authorized to be appropriated such sums

			 as may be necessary to carry out this section.

					BAccess to

			 care

				111.Consumer choice

			 option

					(a)In

			 generalIf—

						(1)a

			 health insurance issuer providing health insurance coverage in connection with

			 a group health plan offers to enrollees health insurance coverage which

			 provides for coverage of services (including physician pathology services) only

			 if such services are furnished through health care professionals and providers

			 who are members of a network of health care professionals and providers who

			 have entered into a contract with the issuer to provide such services,

			 or

						(2)a

			 group health plan offers to participants or beneficiaries health benefits which

			 provide for coverage of services only if such services are furnished through

			 health care professionals and providers who are members of a network of health

			 care professionals and providers who have entered into a contract with the plan

			 to provide such services,

						then the

			 issuer or plan shall also offer or arrange to be offered to such enrollees,

			 participants, or beneficiaries (at the time of enrollment and during an annual

			 open season as provided under subsection (c)) the option of health insurance

			 coverage or health benefits which provide for coverage of such services which

			 are not furnished through health care professionals and providers who are

			 members of such a network unless such enrollees, participants, or beneficiaries

			 are offered such non-network coverage through another group health plan or

			 through another health insurance issuer in the group market.(b)Additional

			 costsThe amount of any additional premium charged by the health

			 insurance issuer or group health plan for the additional cost of the creation

			 and maintenance of the option described in subsection (a) and the amount of any

			 additional cost sharing imposed under such option shall be borne by the

			 enrollee, participant, or beneficiary unless it is paid by the health plan

			 sponsor or group health plan through agreement with the health insurance

			 issuer.

					(c)Open

			 seasonAn enrollee, participant, or beneficiary, may change to

			 the offering provided under this section only during a time period determined

			 by the health insurance issuer or group health plan. Such time period shall

			 occur at least annually.

					112.Choice of health

			 care professional

					(a)Primary

			 careIf a group health plan, or a health insurance issuer that

			 offers health insurance coverage, requires or provides for designation by a

			 participant, beneficiary, or enrollee of a participating primary care provider,

			 then the plan or issuer shall permit each participant, beneficiary, and

			 enrollee to designate any participating primary care provider who is available

			 to accept such individual.

					(b)Specialists

						(1)In

			 generalSubject to paragraph (2), a group health plan and a

			 health insurance issuer that offers health insurance coverage shall permit each

			 participant, beneficiary, or enrollee to receive medically necessary and

			 appropriate specialty care, pursuant to appropriate referral procedures, from

			 any qualified participating health care professional who is available to accept

			 such individual for such care.

						(2)LimitationParagraph

			 (1) shall not apply to specialty care if the plan or issuer clearly informs

			 participants, beneficiaries, and enrollees of the limitations on choice of

			 participating health care professionals with respect to such care.

						(3)ConstructionNothing

			 in this subsection shall be construed as affecting the application of section

			 114 (relating to access to specialty care).

						113.Access to

			 emergency care

					(a)Coverage of

			 emergency services

						(1)In

			 generalIf a group health plan, or health insurance coverage

			 offered by a health insurance issuer, provides or covers any benefits with

			 respect to services in an emergency department of a hospital, the plan or

			 issuer shall cover emergency services (as defined in paragraph (2)(B))—

							(A)without the need

			 for any prior authorization determination;

							(B)whether the health

			 care provider furnishing such services is a participating provider with respect

			 to such services;

							(C)in a manner so

			 that, if such services are provided to a participant, beneficiary, or

			 enrollee—

								(i)by a

			 nonparticipating health care provider with or without prior authorization,

			 or

								(ii)by a

			 participating health care provider without prior authorization,

								the

			 participant, beneficiary, or enrollee is not liable for amounts that exceed the

			 amounts of liability that would be incurred if the services were provided by a

			 participating health care provider with prior authorization; and(D)without regard to

			 any other term or condition of such coverage (other than exclusion or

			 coordination of benefits, or an affiliation or waiting period, permitted under

			 section 2701 of the Public Health Service

			 Act, section 701 of the Employee

			 Retirement Income Security Act of 1974, or section 9801 of the

			 Internal Revenue Code of 1986, and other than applicable cost-sharing).

							(2)DefinitionsIn

			 this section:

							(A)Emergency

			 medical conditionThe term emergency medical

			 condition means a medical condition manifesting itself by acute symptoms

			 of sufficient severity (including severe pain) such that a prudent layperson,

			 who possesses an average knowledge of health and medicine, could reasonably

			 expect the absence of immediate medical attention to result in a condition

			 described in clause (i), (ii), or (iii) of section 1867(e)(1)(A) of the

			 Social Security Act.

							(B)Emergency

			 servicesThe term emergency services means, with

			 respect to an emergency medical condition—

								(i)a

			 medical screening examination (as required under section 1867 of the

			 Social Security Act) that is within

			 the capability of the emergency department of a hospital, including ancillary

			 services routinely available to the emergency department to evaluate such

			 emergency medical condition, and

								(ii)within the

			 capabilities of the staff and facilities available at the hospital, such

			 further medical examination and treatment as are required under section 1867 of

			 such Act to stabilize the patient.

								(C)StabilizeThe

			 term to stabilize, with respect to an emergency medical condition

			 (as defined in subparagraph (A)), has the meaning given in section 1867(e)(3)

			 of the Social Security Act (42 U.S.C.

			 1395dd(e)(3)).

							(b)Reimbursement

			 for maintenance care and post-stabilization careA group health

			 plan, and health insurance coverage offered by a health insurance issuer, must

			 provide reimbursement for maintenance care and post-stabilization care in

			 accordance with the requirements of section 1852(d)(2) of the

			 Social Security Act (42 U.S.C.

			 1395w–22(d)(2)). Such reimbursement shall be provided in a manner consistent

			 with subsection (a)(1)(C).

					(c)Coverage of

			 emergency ambulance services

						(1)In

			 generalIf a group health plan, or health insurance coverage

			 provided by a health insurance issuer, provides any benefits with respect to

			 ambulance services and emergency services, the plan or issuer shall cover

			 emergency ambulance services (as defined in paragraph (2)) furnished under the

			 plan or coverage under the same terms and conditions under subparagraphs (A)

			 through (D) of subsection (a)(1) under which coverage is provided for emergency

			 services.

						(2)Emergency

			 ambulance servicesFor purposes of this subsection, the term

			 emergency ambulance services means ambulance services (as defined

			 for purposes of section 1861(s)(7) of the Social

			 Security Act) furnished to transport an individual who has an

			 emergency medical condition (as defined in subsection (a)(2)(A)) to a hospital

			 for the receipt of emergency services (as defined in subsection (a)(2)(B)) in a

			 case in which the emergency services are covered under the plan or coverage

			 pursuant to subsection (a)(1) and a prudent layperson, with an average

			 knowledge of health and medicine, could reasonably expect that the absence of

			 such transport would result in placing the health of the individual in serious

			 jeopardy, serious impairment of bodily function, or serious dysfunction of any

			 bodily organ or part.

						114.Timely access

			 to specialists

					(a)Timely

			 access

						(1)In

			 generalA group health plan and a health insurance issuer

			 offering health insurance coverage shall ensure that participants,

			 beneficiaries, and enrollees receive timely access to specialists who are

			 appropriate to the condition of, and accessible to, the participant,

			 beneficiary, or enrollee, when such specialty care is a covered benefit under

			 the plan or coverage.

						(2)Rule of

			 constructionNothing in paragraph (1) shall be construed—

							(A)to require the

			 coverage under a group health plan or health insurance coverage of benefits or

			 services;

							(B)to prohibit a plan

			 or issuer from including providers in the network only to the extent necessary

			 to meet the needs of the plan’s or issuer’s participants, beneficiaries, or

			 enrollees; or

							(C)to override any

			 State licensure or scope-of-practice law.

							(3)Access to certain

			 providers

							(A)In

			 generalWith respect to specialty care under this section, if a

			 participating specialist is not available and qualified to provide such care to

			 the participant, beneficiary, or enrollee, the plan or issuer shall provide for

			 coverage of such care by a nonparticipating specialist.

							(B)Treatment of

			 nonparticipating providersIf a participant, beneficiary, or

			 enrollee receives care from a nonparticipating specialist pursuant to

			 subparagraph (A), such specialty care shall be provided at no additional cost

			 to the participant, beneficiary, or enrollee beyond what the participant,

			 beneficiary, or enrollee would otherwise pay for such specialty care if

			 provided by a participating specialist.

							(b)Referrals

						(1)AuthorizationSubject

			 to subsection (a)(1), a group health plan or health insurance issuer may

			 require an authorization in order to obtain coverage for specialty services

			 under this section. Any such authorization—

							(A)shall be for an

			 appropriate duration of time or number of referrals, including an authorization

			 for a standing referral where appropriate; and

							(B)may not be refused

			 solely because the authorization involves services of a nonparticipating

			 specialist (described in subsection (a)(3)).

							(2)Referrals for

			 ongoing special conditions

							(A)In

			 generalSubject to subsection (a)(1), a group health plan and a

			 health insurance issuer shall permit a participant, beneficiary, or enrollee

			 who has an ongoing special condition (as defined in subparagraph (B)) to

			 receive a referral to a specialist for the treatment of such condition and such

			 specialist may authorize such referrals, procedures, tests, and other medical

			 services with respect to such condition, or coordinate the care for such

			 condition, subject to the terms of a treatment plan (if any) referred to in

			 subsection (c) with respect to the condition.

							(B)Ongoing special

			 condition definedIn this subsection, the term ongoing

			 special condition means a condition or disease that—

								(i)is

			 life-threatening, degenerative, potentially disabling, or congenital;

			 and

								(ii)requires

			 specialized medical care over a prolonged period of time.

								(c)Treatment

			 plans

						(1)In

			 generalA group health plan or health insurance issuer may

			 require that the specialty care be provided—

							(A)pursuant to a

			 treatment plan, but only if the treatment plan—

								(i)is

			 developed by the specialist, in consultation with the case manager or primary

			 care provider, and the participant, beneficiary, or enrollee, and

								(ii)is

			 approved by the plan or issuer in a timely manner, if the plan or issuer

			 requires such approval; and

								(B)in accordance with

			 applicable quality assurance and utilization review standards of the plan or

			 issuer.

							(2)NotificationNothing

			 in paragraph (1) shall be construed as prohibiting a plan or issuer from

			 requiring the specialist to provide the plan or issuer with regular updates on

			 the specialty care provided, as well as all other reasonably necessary medical

			 information.

						(d)Specialist

			 definedFor purposes of this section, the term

			 specialist means, with respect to the condition of the

			 participant, beneficiary, or enrollee, a health care professional, facility, or

			 center that has adequate expertise through appropriate training and experience

			 (including, in the case of a child, appropriate pediatric expertise) to provide

			 high quality care in treating the condition.

					115.Patient access

			 to obstetrical and gynecological care

					(a)General

			 rights

						(1)Direct

			 accessA group health plan, and a health insurance issuer

			 offering health insurance coverage, described in subsection (b) may not require

			 authorization or referral by the plan, issuer, or any person (including a

			 primary care provider described in subsection (b)(2)) in the case of a female

			 participant, beneficiary, or enrollee who seeks coverage for obstetrical or

			 gynecological care provided by a participating health care professional who

			 specializes in obstetrics or gynecology.

						(2)Obstetrical and

			 gynecological careA group health plan and a health insurance

			 issuer described in subsection (b) shall treat the provision of obstetrical and

			 gynecological care, and the ordering of related obstetrical and gynecological

			 items and services, pursuant to the direct access described under paragraph

			 (1), by a participating health care professional who specializes in obstetrics

			 or gynecology as the authorization of the primary care provider.

						(b)Application of

			 SectionA group health plan, or health insurance issuer offering

			 health insurance coverage, described in this subsection is a group health plan

			 or coverage that—

						(1)provides coverage

			 for obstetric or gynecologic care; and

						(2)requires the

			 designation by a participant, beneficiary, or enrollee of a participating

			 primary care provider.

						(c)ConstructionNothing

			 in subsection (a) shall be construed to—

						(1)waive any

			 exclusions of coverage under the terms and conditions of the plan or health

			 insurance coverage with respect to coverage of obstetrical or gynecological

			 care; or

						(2)preclude the group

			 health plan or health insurance issuer involved from requiring that the

			 obstetrical or gynecological provider notify the primary care health care

			 professional or the plan or issuer of treatment decisions.

						116.Access to

			 pediatric care

					(a)Pediatric

			 careIn the case of a person who has a child who is a

			 participant, beneficiary, or enrollee under a group health plan, or health

			 insurance coverage offered by a health insurance issuer, if the plan or issuer

			 requires or provides for the designation of a participating primary care

			 provider for the child, the plan or issuer shall permit such person to

			 designate a physician (allopathic or osteopathic) who specializes in pediatrics

			 as the child’s primary care provider if such provider participates in the

			 network of the plan or issuer.

					(b)ConstructionNothing

			 in subsection (a) shall be construed to waive any exclusions of coverage under

			 the terms and conditions of the plan or health insurance coverage with respect

			 to coverage of pediatric care.

					117.Continuity of

			 care

					(a)Termination of

			 provider

						(1)In

			 generalIf—

							(A)a contract between

			 a group health plan, or a health insurance issuer offering health insurance

			 coverage, and a treating health care provider is terminated (as defined in

			 paragraph (e)(4)), or

							(B)benefits or

			 coverage provided by a health care provider are terminated because of a change

			 in the terms of provider participation in such plan or coverage,

							the plan or

			 issuer shall meet the requirements of paragraph (3) with respect to each

			 continuing care patient.(2)Treatment of

			 termination of contract with health insurance issuerIf a

			 contract for the provision of health insurance coverage between a group health

			 plan and a health insurance issuer is terminated and, as a result of such

			 termination, coverage of services of a health care provider is terminated with

			 respect to an individual, the provisions of paragraph (1) (and the succeeding

			 provisions of this section) shall apply under the plan in the same manner as if

			 there had been a contract between the plan and the provider that had been

			 terminated, but only with respect to benefits that are covered under the plan

			 after the contract termination.

						(3)RequirementsThe

			 requirements of this paragraph are that the plan or issuer—

							(A)notify the

			 continuing care patient involved, or arrange to have the patient notified

			 pursuant to subsection (d)(2), on a timely basis of the termination described

			 in paragraph (1) (or paragraph (2), if applicable) and the right to elect

			 continued transitional care from the provider under this section;

							(B)provide the

			 patient with an opportunity to notify the plan or issuer of the patient’s need

			 for transitional care; and

							(C)subject to

			 subsection (c), permit the patient to elect to continue to be covered with

			 respect to the course of treatment by such provider with the provider’s consent

			 during a transitional period (as provided for under subsection (b)).

							(4)Continuing care

			 patientFor purposes of this section, the term continuing

			 care patient means a participant, beneficiary, or enrollee who—

							(A)is undergoing a

			 course of treatment for a serious and complex condition from the provider at

			 the time the plan or issuer receives or provides notice of provider, benefit,

			 or coverage termination described in paragraph (1) (or paragraph (2), if

			 applicable);

							(B)is undergoing a

			 course of institutional or inpatient care from the provider at the time of such

			 notice;

							(C)is scheduled to

			 undergo non-elective surgery from the provider at the time of such

			 notice;

							(D)is pregnant and

			 undergoing a course of treatment for the pregnancy from the provider at the

			 time of such notice; or

							(E)is or was

			 determined to be terminally ill (as determined under section 1861(dd)(3)(A) of

			 the Social Security Act) at the time

			 of such notice, but only with respect to a provider that was treating the

			 terminal illness before the date of such notice.

							(b)Transitional

			 periods

						(1)Serious and

			 complex conditionsThe transitional period under this subsection

			 with respect to a continuing care patient described in subsection (a)(4)(A)

			 shall extend for up to 90 days (as determined by the treating health care

			 professional) from the date of the notice described in subsection

			 (a)(3)(A).

						(2)Institutional or

			 inpatient careThe transitional period under this subsection for

			 a continuing care patient described in subsection (a)(4)(B) shall extend until

			 the earlier of—

							(A)the expiration of

			 the 90-day period beginning on the date on which the notice under subsection

			 (a)(3)(A) is provided; or

							(B)the date of

			 discharge of the patient from such care or the termination of the period of

			 institutionalization, or, if later, the date of completion of reasonable

			 follow-up care.

							(3)Scheduled

			 non-elective surgeryThe transitional period under this

			 subsection for a continuing care patient described in subsection (a)(4)(C)

			 shall extend until the completion of the surgery involved and post-surgical

			 follow-up care relating to the surgery and occurring within 90 days after the

			 date of the surgery.

						(4)PregnancyThe

			 transitional period under this subsection for a continuing care patient

			 described in subsection (a)(4)(D) shall extend through the provision of

			 post-partum care directly related to the delivery.

						(5)Terminal

			 illnessThe transitional period under this subsection for a

			 continuing care patient described in subsection (a)(4)(E) shall extend for the

			 remainder of the patient’s life for care that is directly related to the

			 treatment of the terminal illness or its medical manifestations.

						(c)Permissible

			 terms and conditionsA group health plan or health insurance

			 issuer may condition coverage of continued treatment by a provider under this

			 section upon the provider agreeing to the following terms and

			 conditions:

						(1)The treating health

			 care provider agrees to accept reimbursement from the plan or issuer and

			 continuing care patient involved (with respect to cost-sharing) at the rates

			 applicable prior to the start of the transitional period as payment in full

			 (or, in the case described in subsection (a)(2), at the rates applicable under

			 the replacement plan or coverage after the date of the termination of the

			 contract with the group health plan or health insurance issuer) and not to

			 impose cost-sharing with respect to the patient in an amount that would exceed

			 the cost-sharing that could have been imposed if the contract referred to in

			 subsection (a)(1) had not been terminated.

						(2)The treating health

			 care provider agrees to adhere to the quality assurance standards of the plan

			 or issuer responsible for payment under paragraph (1) and to provide to such

			 plan or issuer necessary medical information related to the care

			 provided.

						(3)The treating

			 health care provider agrees otherwise to adhere to such plan’s or issuer’s

			 policies and procedures, including procedures regarding referrals and obtaining

			 prior authorization and providing services pursuant to a treatment plan (if

			 any) approved by the plan or issuer.

						(d)Rules of

			 constructionNothing in this section shall be construed—

						(1)to require the

			 coverage of benefits which would not have been covered if the provider involved

			 remained a participating provider; or

						(2)with respect to

			 the termination of a contract under subsection (a) to prevent a group health

			 plan or health insurance issuer from requiring that the health care

			 provider—

							(A)notify

			 participants, beneficiaries, or enrollees of their rights under this section;

			 or

							(B)provide the plan

			 or issuer with the name of each participant, beneficiary, or enrollee who the

			 provider believes is a continuing care patient.

							(e)DefinitionsIn

			 this section:

						(1)ContractThe

			 term contract includes, with respect to a plan or issuer and a

			 treating health care provider, a contract between such plan or issuer and an

			 organized network of providers that includes the treating health care provider,

			 and (in the case of such a contract) the contract between the treating health

			 care provider and the organized network.

						(2)Health care

			 providerThe term health care provider or

			 provider means—

							(A)any individual who

			 is engaged in the delivery of health care services in a State and who is

			 required by State law or regulation to be licensed or certified by the State to

			 engage in the delivery of such services in the State; and

							(B)any entity that is

			 engaged in the delivery of health care services in a State and that, if it is

			 required by State law or regulation to be licensed or certified by the State to

			 engage in the delivery of such services in the State, is so licensed.

							(3)Serious and

			 complex conditionThe term serious and complex

			 condition means, with respect to a participant, beneficiary, or enrollee

			 under the plan or coverage—

							(A)in the case of an

			 acute illness, a condition that is serious enough to require specialized

			 medical treatment to avoid the reasonable possibility of death or permanent

			 harm; or

							(B)in the case of a

			 chronic illness or condition, is an ongoing special condition (as defined in

			 section 114(b)(2)(B)).

							(4)TerminatedThe

			 term terminated includes, with respect to a contract, the

			 expiration or nonrenewal of the contract, but does not include a termination of

			 the contract for failure to meet applicable quality standards or for

			 fraud.

						118.Access to

			 needed prescription drugs

					(a)In

			 generalTo the extent that a group health plan, or health

			 insurance coverage offered by a health insurance issuer, provides coverage for

			 benefits with respect to prescription drugs, and limits such coverage to drugs

			 included in a formulary, the plan or issuer shall—

						(1)ensure the

			 participation of physicians and pharmacists in developing and reviewing such

			 formulary;

						(2)provide for

			 disclosure of the formulary to providers; and

						(3)in accordance with

			 the applicable quality assurance and utilization review standards of the plan

			 or issuer, provide for exceptions from the formulary limitation when a

			 non-formulary alternative is medically necessary and appropriate and, in the

			 case of such an exception, apply the same cost-sharing requirements that would

			 have applied in the case of a drug covered under the formulary.

						(b)Coverage of

			 approved drugs and medical devices

						(1)In

			 generalA group health plan (and health insurance coverage

			 offered in connection with such a plan) that provides any coverage of

			 prescription drugs or medical devices shall not deny coverage of such a drug or

			 device on the basis that the use is investigational, if the use—

							(A)in the case of a

			 prescription drug—

								(i)is

			 included in the labeling authorized by the application in effect for the drug

			 pursuant to subsection (b) or (j) of section 505 of the

			 Federal Food, Drug, and Cosmetic

			 Act, without regard to any postmarketing requirements that may apply

			 under such Act; or

								(ii)is

			 included in the labeling authorized by the application in effect for the drug

			 under section 351 of the Public Health Service

			 Act, without regard to any postmarketing requirements that may apply

			 pursuant to such section; or

								(B)in the case of a

			 medical device, is included in the labeling authorized by a regulation under

			 subsection (d) or (3) of section 513 of the Federal Food, Drug, and Cosmetic Act, an order

			 under subsection (f) of such section, or an application approved under section

			 515 of such Act, without regard to any postmarketing requirements that may

			 apply under such Act.

							(2)ConstructionNothing

			 in this subsection shall be construed as requiring a group health plan (or

			 health insurance coverage offered in connection with such a plan) to provide

			 any coverage of prescription drugs or medical devices.

						119.Coverage for

			 individuals participating in approved clinical trials

					(a)Coverage

						(1)In

			 generalIf a group health plan, or health insurance issuer that

			 is providing health insurance coverage, provides coverage to a qualified

			 individual (as defined in subsection (b)), the plan or issuer—

							(A)may not deny the

			 individual participation in the clinical trial referred to in subsection

			 (b)(2);

							(B)subject to

			 subsection (c), may not deny (or limit or impose additional conditions on) the

			 coverage of routine patient costs for items and services furnished in

			 connection with participation in the trial; and

							(C)may not

			 discriminate against the individual on the basis of the enrollee’s

			 participation in such trial.

							(2)Exclusion of

			 certain costsFor purposes of paragraph (1)(B), routine patient

			 costs do not include the cost of the tests or measurements conducted primarily

			 for the purpose of the clinical trial involved.

						(3)Use of

			 in-network providersIf one or more participating providers is

			 participating in a clinical trial, nothing in paragraph (1) shall be construed

			 as preventing a plan or issuer from requiring that a qualified individual

			 participate in the trial through such a participating provider if the provider

			 will accept the individual as a participant in the trial.

						(b)Qualified

			 individual definedFor purposes of subsection (a), the term

			 qualified individual means an individual who is a participant or

			 beneficiary in a group health plan, or who is an enrollee under health

			 insurance coverage, and who meets the following conditions:

						(1)(A) The individual

			 has a life-threatening or serious illness for which no standard treatment is

			 effective.

							(B)The individual is eligible to

			 participate in an approved clinical trial according to the trial protocol with

			 respect to treatment of such illness.

							(C)The individual’s participation in the

			 trial offers meaningful potential for significant clinical benefit for the

			 individual.

							(2)Either—

							(A)the referring

			 physician is a participating health care professional and has concluded that

			 the individual’s participation in such trial would be appropriate based upon

			 the individual meeting the conditions described in paragraph (1); or

							(B)the participant,

			 beneficiary, or enrollee provides medical and scientific information

			 establishing that the individual’s participation in such trial would be

			 appropriate based upon the individual meeting the conditions described in

			 paragraph (1).

							(c)Payment

						(1)In

			 generalUnder this section a group health plan and a health

			 insurance issuer shall provide for payment for routine patient costs described

			 in subsection (a)(2) but is not required to pay for costs of items and services

			 that are reasonably expected (as determined by the appropriate Secretary) to be

			 paid for by the sponsors of an approved clinical trial.

						(2)Payment

			 rateIn the case of covered items and services provided

			 by—

							(A)a participating

			 provider, the payment rate shall be at the agreed upon rate; or

							(B)a nonparticipating

			 provider, the payment rate shall be at the rate the plan or issuer would

			 normally pay for comparable services under subparagraph (A).

							(d)Approved

			 clinical trial defined

						(1)In

			 generalIn this section, the term approved clinical

			 trial means a clinical research study or clinical investigation—

							(A)approved and funded

			 (which may include funding through in-kind contributions) by one or more of the

			 following:

								(i)the

			 National Institutes of Health;

								(ii)a

			 cooperative group or center of the National Institutes of Health, including a

			 qualified nongovernmental research entity to which the National Cancer

			 Institute has awarded a center support grant;

								(iii)either of the

			 following if the conditions described in paragraph (2) are met—

									(I)the Department of

			 Veterans Affairs;

									(II)the Department of

			 Defense; or

									(B)approved by the

			 Food and Drug Administration.

							(2)Conditions for

			 departmentsThe conditions described in this paragraph, for a

			 study or investigation conducted by a Department, are that the study or

			 investigation has been reviewed and approved through a system of peer review

			 that the appropriate Secretary determines—

							(A)to be comparable

			 to the system of peer review of studies and investigations used by the National

			 Institutes of Health; and

							(B)assures unbiased

			 review of the highest ethical standards by qualified individuals who have no

			 interest in the outcome of the review.

							(e)ConstructionNothing

			 in this section shall be construed to limit a plan’s or issuer’s coverage with

			 respect to clinical trials.

					120.Required

			 coverage for minimum hospital stay for mastectomies and lymph node dissections

			 for the treatment of breast cancer and coverage for secondary

			 consultations

					(a)Inpatient

			 care

						(1)In

			 generalA group health plan, and a health insurance issuer

			 providing health insurance coverage, that provides medical and surgical

			 benefits shall ensure that inpatient coverage with respect to the treatment of

			 breast cancer is provided for a period of time as is determined by the

			 attending physician, in consultation with the patient, to be medically

			 necessary and appropriate following—

							(A)a

			 mastectomy;

							(B)a lumpectomy;

			 or

							(C)a lymph node

			 dissection for the treatment of breast cancer.

							(2)ExceptionNothing

			 in this section shall be construed as requiring the provision of inpatient

			 coverage if the attending physician and patient determine that a shorter period

			 of hospital stay is medically appropriate.

						(b)Prohibition on

			 certain modificationsIn implementing the requirements of this

			 section, a group health plan, and a health insurance issuer providing health

			 insurance coverage, may not modify the terms and conditions of coverage based

			 on the determination by a participant, beneficiary, or enrollee to request less

			 than the minimum coverage required under subsection (a).

					(c)Secondary

			 consultations

						(1)In

			 generalA group health plan, and a health insurance issuer

			 providing health insurance coverage, that provides coverage with respect to

			 medical and surgical services provided in relation to the diagnosis and

			 treatment of cancer shall ensure that full coverage is provided for secondary

			 consultations by specialists in the appropriate medical fields (including

			 pathology, radiology, and oncology) to confirm or refute such diagnosis. Such

			 plan or issuer shall ensure that full coverage is provided for such secondary

			 consultation whether such consultation is based on a positive or negative

			 initial diagnosis. In any case in which the attending physician certifies in

			 writing that services necessary for such a secondary consultation are not

			 sufficiently available from specialists operating under the plan or coverage

			 with respect to whose services coverage is otherwise provided under such plan

			 or by such issuer, such plan or issuer shall ensure that coverage is provided

			 with respect to the services necessary for the secondary consultation with any

			 other specialist selected by the attending physician for such purpose at no

			 additional cost to the individual beyond that which the individual would have

			 paid if the specialist was participating in the network of the plan or

			 issuer.

						(2)ExceptionNothing

			 in paragraph (1) shall be construed as requiring the provision of secondary

			 consultations where the patient determines not to seek such a

			 consultation.

						(d)Prohibition on

			 penalties or incentivesA group health plan, and a health

			 insurance issuer providing health insurance coverage, may not—

						(1)penalize or

			 otherwise reduce or limit the reimbursement of a provider or specialist because

			 the provider or specialist provided care to a participant, beneficiary, or

			 enrollee in accordance with this section;

						(2)provide financial

			 or other incentives to a physician or specialist to induce the physician or

			 specialist to keep the length of inpatient stays of patients following a

			 mastectomy, lumpectomy, or a lymph node dissection for the treatment of breast

			 cancer below certain limits or to limit referrals for secondary consultations;

			 or

						(3)provide financial

			 or other incentives to a physician or specialist to induce the physician or

			 specialist to refrain from referring a participant, beneficiary, or enrollee

			 for a secondary consultation that would otherwise be covered by the plan or

			 coverage involved under subsection (c).

						CAccess to

			 information

				121.Patient access

			 to information

					(a)Requirement

						(1)Disclosure

							(A)In

			 generalA group health plan, and a health insurance issuer that

			 provides coverage in connection with health insurance coverage, shall provide

			 for the disclosure to participants, beneficiaries, and enrollees—

								(i)of

			 the information described in subsection (b) at the time of the initial

			 enrollment of the participant, beneficiary, or enrollee under the plan or

			 coverage;

								(ii)of

			 such information on an annual basis—

									(I)in

			 conjunction with the election period of the plan or coverage if the plan or

			 coverage has such an election period; or

									(II)in the case of a

			 plan or coverage that does not have an election period, in conjunction with the

			 beginning of the plan or coverage year; and

									(iii)of

			 information relating to any material reduction to the benefits or information

			 described in such subsection or subsection (c), in the form of a notice

			 provided not later than 30 days before the date on which the reduction takes

			 effect.

								(B)Participants,

			 beneficiaries, and enrolleesThe disclosure required under

			 subparagraph (A) shall be provided—

								(i)jointly to each

			 participant, beneficiary, and enrollee who reside at the same address;

			 or

								(ii)in

			 the case of a beneficiary or enrollee who does not reside at the same address

			 as the participant or another enrollee, separately to the participant or other

			 enrollees and such beneficiary or enrollee.

								(2)Provision of

			 informationInformation shall be provided to participants,

			 beneficiaries, and enrollees under this section at the last known address

			 maintained by the plan or issuer with respect to such participants,

			 beneficiaries, or enrollees, to the extent that such information is provided to

			 participants, beneficiaries, or enrollees via the United States Postal Service

			 or other private delivery service.

						(b)Required

			 informationThe informational materials to be distributed under

			 this section shall include for each option available under the group health

			 plan or health insurance coverage the following:

						(1)BenefitsA

			 description of the covered benefits, including—

							(A)any in- and

			 out-of-network benefits;

							(B)specific

			 preventive services covered under the plan or coverage if such services are

			 covered;

							(C)any specific

			 exclusions or express limitations of benefits described in section

			 104(d)(3)(C);

							(D)any other benefit

			 limitations, including any annual or lifetime benefit limits and any monetary

			 limits or limits on the number of visits, days, or services, and any specific

			 coverage exclusions; and

							(E)any definition of

			 medical necessity used in making coverage determinations by the plan, issuer,

			 or claims administrator.

							(2)Cost

			 sharingA description of any cost-sharing requirements,

			 including—

							(A)any premiums,

			 deductibles, coinsurance, copayment amounts, and liability for balance billing,

			 for which the participant, beneficiary, or enrollee will be responsible under

			 each option available under the plan;

							(B)any maximum

			 out-of-pocket expense for which the participant, beneficiary, or enrollee may

			 be liable;

							(C)any cost-sharing

			 requirements for out-of-network benefits or services received from

			 nonparticipating providers; and

							(D)any additional

			 cost-sharing or charges for benefits and services that are furnished without

			 meeting applicable plan or coverage requirements, such as prior authorization

			 or precertification.

							(3)DisenrollmentInformation

			 relating to the disenrollment of a participant, beneficiary, or

			 enrollee.

						(4)Service

			 areaA description of the plan or issuer’s service area,

			 including the provision of any out-of-area coverage.

						(5)Participating

			 providersA directory of participating providers (to the extent a

			 plan or issuer provides coverage through a network of providers) that includes,

			 at a minimum, the name, address, and telephone number of each participating

			 provider, and information about how to inquire whether a participating provider

			 is currently accepting new patients.

						(6)Choice of

			 primary care providerA description of any requirements and

			 procedures to be used by participants, beneficiaries, and enrollees in

			 selecting, accessing, or changing their primary care provider, including

			 providers both within and outside of the network (if the plan or issuer permits

			 out-of-network services), and the right to select a pediatrician as a primary

			 care provider under section 116 for a participant, beneficiary, or enrollee who

			 is a child if such section applies.

						(7)Preauthorization

			 requirementsA description of the requirements and procedures to

			 be used to obtain preauthorization for health services, if such

			 preauthorization is required.

						(8)Experimental and

			 investigational treatmentsA description of the process for

			 determining whether a particular item, service, or treatment is considered

			 experimental or investigational, and the circumstances under which such

			 treatments are covered by the plan or issuer.

						(9)Specialty

			 careA description of the requirements and procedures to be used

			 by participants, beneficiaries, and enrollees in accessing specialty care and

			 obtaining referrals to participating and nonparticipating specialists,

			 including any limitations on choice of health care professionals referred to in

			 section 112(b)(2) and the right to timely access to specialists care under

			 section 114 if such section applies.

						(10)Clinical

			 trialsA description of the circumstances and conditions under

			 which participation in clinical trials is covered under the terms and

			 conditions of the plan or coverage, and the right to obtain coverage for

			 approved clinical trials under section 119 if such section applies.

						(11)Prescription

			 drugsTo the extent the plan or issuer provides coverage for

			 prescription drugs, a statement of whether such coverage is limited to drugs

			 included in a formulary, a description of any provisions and cost-sharing

			 required for obtaining on- and off-formulary medications, and a description of

			 the rights of participants, beneficiaries, and enrollees in obtaining access to

			 access to prescription drugs under section 118 if such section applies.

						(12)Emergency

			 servicesA summary of the rules and procedures for accessing

			 emergency services, including the right of a participant, beneficiary, or

			 enrollee to obtain emergency services under the prudent layperson standard

			 under section 113, if such section applies, and any educational information

			 that the plan or issuer may provide regarding the appropriate use of emergency

			 services.

						(13)Claims and

			 appealsA description of the plan or issuer’s rules and

			 procedures pertaining to claims and appeals, a description of the rights

			 (including deadlines for exercising rights) of participants, beneficiaries, and

			 enrollees under subtitle A in obtaining covered benefits, filing a claim for

			 benefits, and appealing coverage decisions internally and externally (including

			 telephone numbers and mailing addresses of the appropriate authority), and a

			 description of any additional legal rights and remedies available under section

			 502 of the Employee Retirement Income Security

			 Act of 1974 and applicable State law.

						(14)Advance

			 directives and organ donationA description of procedures for

			 advance directives and organ donation decisions if the plan or issuer maintains

			 such procedures.

						(15)Information on

			 plans and issuersThe name, mailing address, and telephone number

			 or numbers of the plan administrator and the issuer to be used by participants,

			 beneficiaries, and enrollees seeking information about plan or coverage

			 benefits and services, payment of a claim, or authorization for services and

			 treatment. Notice of whether the benefits under the plan or coverage are

			 provided under a contract or policy of insurance issued by an issuer, or

			 whether benefits are provided directly by the plan sponsor who bears the

			 insurance risk.

						(16)Translation

			 servicesA summary description of any translation or

			 interpretation services (including the availability of printed information in

			 languages other than English, audio tapes, or information in Braille) that are

			 available for non-English speakers and participants, beneficiaries, and

			 enrollees with communication disabilities and a description of how to access

			 these items or services.

						(17)Accreditation

			 informationAny information that is made public by accrediting

			 organizations in the process of accreditation if the plan or issuer is

			 accredited, or any additional quality indicators (such as the results of

			 enrollee satisfaction surveys) that the plan or issuer makes public or makes

			 available to participants, beneficiaries, and enrollees.

						(18)Notice of

			 requirementsA description of any rights of participants,

			 beneficiaries, and enrollees that are established by the

			 Patients’ Bill of Rights Act of

			 2005 (excluding those described in paragraphs (1) through (17))

			 if such sections apply. The description required under this paragraph may be

			 combined with the notices of the type described in sections 711(d), 713(b), or

			 606(a)(1) of the Employee Retirement Income

			 Security Act of 1974 and with any other notice provision that the

			 appropriate Secretary determines may be combined, so long as such combination

			 does not result in any reduction in the information that would otherwise be

			 provided to the recipient.

						(19)Availability of

			 additional informationA statement that the information described

			 in subsection (c), and instructions on obtaining such information (including

			 telephone numbers and, if available, Internet websites), shall be made

			 available upon request.

						(20)Designated

			 decisionmakersA description of the participants and

			 beneficiaries with respect to whom each designated decisionmaker under the plan

			 has assumed liability under section 502(o) of the

			 Employee Retirement Income Security Act of

			 1974 and the name and address of each such decisionmaker.

						(c)Additional

			 informationThe informational materials to be provided upon the

			 request of a participant, beneficiary, or enrollee shall include for each

			 option available under a group health plan or health insurance coverage the

			 following:

						(1)Status of

			 providersThe State licensure status of the plan or issuer’s

			 participating health care professionals and participating health care

			 facilities, and, if available, the education, training, specialty

			 qualifications or certifications of such professionals.

						(2)Compensation

			 methodsA summary description by category of the applicable

			 methods (such as capitation, fee-for-service, salary, bundled payments, per

			 diem, or a combination thereof) used for compensating prospective or treating

			 health care professionals (including primary care providers and specialists)

			 and facilities in connection with the provision of health care under the plan

			 or coverage.

						(3)Prescription

			 drugsInformation about whether a specific prescription

			 medication is included in the formulary of the plan or issuer, if the plan or

			 issuer uses a defined formulary.

						(4)Utilization

			 review activitiesA description of procedures used and

			 requirements (including circumstances, timeframes, and appeals rights) under

			 any utilization review program under sections 101 and 102, including any drug

			 formulary program under section 118.

						(5)External appeals

			 informationAggregate information on the number and outcomes of

			 external medical reviews, relative to the sample size (such as the number of

			 covered lives) under the plan or under the coverage of the issuer.

						(d)Manner of

			 disclosureThe information described in this section shall be

			 disclosed in an accessible medium and format that is calculated to be

			 understood by a participant or enrollee.

					(e)Rules of

			 constructionNothing in this section shall be construed to

			 prohibit a group health plan, or a health insurance issuer in connection with

			 health insurance coverage, from—

						(1)distributing any

			 other additional information determined by the plan or issuer to be important

			 or necessary in assisting participants, beneficiaries, and enrollees in the

			 selection of a health plan or health insurance coverage; and

						(2)complying with the

			 provisions of this section by providing information in brochures, through the

			 Internet or other electronic media, or through other similar means, so long

			 as—

							(A)the disclosure of

			 such information in such form is in accordance with requirements as the

			 appropriate Secretary may impose, and

							(B)in connection with

			 any such disclosure of information through the Internet or other electronic

			 media—

								(i)the

			 recipient has affirmatively consented to the disclosure of such information in

			 such form,

								(ii)the

			 recipient is capable of accessing the information so disclosed on the

			 recipient’s individual workstation or at the recipient’s home,

								(iii)the recipient

			 retains an ongoing right to receive paper disclosure of such information and

			 receives, in advance of any attempt at disclosure of such information to him or

			 her through the Internet or other electronic media, notice in printed form of

			 such ongoing right and of the proper software required to view information so

			 disclosed, and

								(iv)the

			 plan administrator appropriately ensures that the intended recipient is

			 receiving the information so disclosed and provides the information in printed

			 form if the information is not received.

								DProtecting the

			 doctor-patient relationship

				131.Prohibition of

			 interference with certain medical communications

					(a)General

			 ruleThe provisions of any contract or agreement, or the

			 operation of any contract or agreement, between a group health plan or health

			 insurance issuer in relation to health insurance coverage (including any

			 partnership, association, or other organization that enters into or administers

			 such a contract or agreement) and a health care provider (or group of health

			 care providers) shall not prohibit or otherwise restrict a health care

			 professional from advising such a participant, beneficiary, or enrollee who is

			 a patient of the professional about the health status of the individual or

			 medical care or treatment for the individual’s condition or disease, regardless

			 of whether benefits for such care or treatment are provided under the plan or

			 coverage, if the professional is acting within the lawful scope of

			 practice.

					(b)NullificationAny

			 contract provision or agreement that restricts or prohibits medical

			 communications in violation of subsection (a) shall be null and void.

					132.Prohibition of

			 discrimination against providers based on licensure

					(a)In

			 generalA group health plan, and a health insurance issuer with

			 respect to health insurance coverage, shall not discriminate with respect to

			 participation or indemnification as to any provider who is acting within the

			 scope of the provider’s license or certification under applicable State law,

			 solely on the basis of such license or certification.

					(b)ConstructionSubsection

			 (a) shall not be construed—

						(1)as requiring the

			 coverage under a group health plan or health insurance coverage of a particular

			 benefit or service or to prohibit a plan or issuer from including providers

			 only to the extent necessary to meet the needs of the plan’s or issuer’s

			 participants, beneficiaries, or enrollees or from establishing any measure

			 designed to maintain quality and control costs consistent with the

			 responsibilities of the plan or issuer;

						(2)to

			 override any State licensure or scope-of-practice law; or

						(3)as requiring a

			 plan or issuer that offers network coverage to include for participation every

			 willing provider who meets the terms and conditions of the plan or

			 issuer.

						133.Prohibition

			 against improper incentive arrangements

					(a)In

			 generalA group health plan and a health insurance issuer

			 offering health insurance coverage may not operate any physician incentive plan

			 (as defined in subparagraph (B) of section 1852(j)(4) of the

			 Social Security Act) unless the

			 requirements described in clauses (i), (ii)(I), and (iii) of subparagraph (A)

			 of such section are met with respect to such a plan.

					(b)ApplicationFor

			 purposes of carrying out paragraph (1), any reference in section 1852(j)(4) of

			 the Social Security Act to the

			 Secretary, a MedicareAdvantage organization, or an individual enrolled with the

			 organization shall be treated as a reference to the applicable authority, a

			 group health plan or health insurance issuer, respectively, and a participant,

			 beneficiary, or enrollee with the plan or organization, respectively.

					(c)ConstructionNothing

			 in this section shall be construed as prohibiting all capitation and similar

			 arrangements or all provider discount arrangements.

					134.Payment of

			 claimsA group health plan,

			 and a health insurance issuer offering health insurance coverage, shall provide

			 for prompt payment of claims submitted for health care services or supplies

			 furnished to a participant, beneficiary, or enrollee with respect to benefits

			 covered by the plan or issuer, in a manner that is no less protective than the

			 provisions of section 1842(c)(2) of the Social

			 Security Act (42 U.S.C. 1395u(c)(2)).

				135.Protection for

			 patient advocacy

					(a)Protection for

			 use of utilization review and grievance processA group health

			 plan, and a health insurance issuer with respect to the provision of health

			 insurance coverage, may not retaliate against a participant, beneficiary,

			 enrollee, or health care provider based on the participant’s, beneficiary’s,

			 enrollee’s or provider’s use of, or participation in, a utilization review

			 process or a grievance process of the plan or issuer (including an internal or

			 external review or appeal process) under this title.

					(b)Protection for

			 quality advocacy by health care professionals

						(1)In

			 generalA group health plan and a health insurance issuer may not

			 retaliate or discriminate against a protected health care professional because

			 the professional in good faith—

							(A)discloses

			 information relating to the care, services, or conditions affecting one or more

			 participants, beneficiaries, or enrollees of the plan or issuer to an

			 appropriate public regulatory agency, an appropriate private accreditation

			 body, or appropriate management personnel of the plan or issuer; or

							(B)initiates,

			 cooperates, or otherwise participates in an investigation or proceeding by such

			 an agency with respect to such care, services, or conditions.

							If an

			 institutional health care provider is a participating provider with such a plan

			 or issuer or otherwise receives payments for benefits provided by such a plan

			 or issuer, the provisions of the previous sentence shall apply to the provider

			 in relation to care, services, or conditions affecting one or more patients

			 within an institutional health care provider in the same manner as they apply

			 to the plan or issuer in relation to care, services, or conditions provided to

			 one or more participants, beneficiaries, or enrollees; and for purposes of

			 applying this sentence, any reference to a plan or issuer is deemed a reference

			 to the institutional health care provider.(2)Good faith

			 actionFor purposes of paragraph (1), a protected health care

			 professional is considered to be acting in good faith with respect to

			 disclosure of information or participation if, with respect to the information

			 disclosed as part of the action—

							(A)the disclosure is

			 made on the basis of personal knowledge and is consistent with that degree of

			 learning and skill ordinarily possessed by health care professionals with the

			 same licensure or certification and the same experience;

							(B)the professional

			 reasonably believes the information to be true;

							(C)the information

			 evidences either a violation of a law, rule, or regulation, of an applicable

			 accreditation standard, or of a generally recognized professional or clinical

			 standard or that a patient is in imminent hazard of loss of life or serious

			 injury; and

							(D)subject to

			 subparagraphs (B) and (C) of paragraph (3), the professional has followed

			 reasonable internal procedures of the plan, issuer, or institutional health

			 care provider established for the purpose of addressing quality concerns before

			 making the disclosure.

							(3)Exception and

			 special rule

							(A)General

			 exceptionParagraph (1) does not protect disclosures that would

			 violate Federal or State law or diminish or impair the rights of any person to

			 the continued protection of confidentiality of communications provided by such

			 law.

							(B)Notice of

			 internal proceduresSubparagraph (D) of paragraph (2) shall not

			 apply unless the internal procedures involved are reasonably expected to be

			 known to the health care professional involved. For purposes of this

			 subparagraph, a health care professional is reasonably expected to know of

			 internal procedures if those procedures have been made available to the

			 professional through distribution or posting.

							(C)Internal

			 procedure exceptionSubparagraph (D) of paragraph (2) also shall

			 not apply if—

								(i)the

			 disclosure relates to an imminent hazard of loss of life or serious injury to a

			 patient;

								(ii)the

			 disclosure is made to an appropriate private accreditation body pursuant to

			 disclosure procedures established by the body; or

								(iii)the

			 disclosure is in response to an inquiry made in an investigation or proceeding

			 of an appropriate public regulatory agency and the information disclosed is

			 limited to the scope of the investigation or proceeding.

								(4)Additional

			 considerationsIt shall not be a violation of paragraph (1) to

			 take an adverse action against a protected health care professional if the

			 plan, issuer, or provider taking the adverse action involved demonstrates that

			 it would have taken the same adverse action even in the absence of the

			 activities protected under such paragraph.

						(5)NoticeA

			 group health plan, health insurance issuer, and institutional health care

			 provider shall post a notice, to be provided or approved by the Secretary of

			 Labor, setting forth excerpts from, or summaries of, the pertinent provisions

			 of this subsection and information pertaining to enforcement of such

			 provisions.

						(6)Constructions

							(A)Determinations

			 of coverageNothing in this subsection shall be construed to

			 prohibit a plan or issuer from making a determination not to pay for a

			 particular medical treatment or service or the services of a type of health

			 care professional.

							(B)Enforcement of

			 peer review protocols and internal proceduresNothing in this

			 subsection shall be construed to prohibit a plan, issuer, or provider from

			 establishing and enforcing reasonable peer review or utilization review

			 protocols or determining whether a protected health care professional has

			 complied with those protocols or from establishing and enforcing internal

			 procedures for the purpose of addressing quality concerns.

							(C)Relation to

			 other rightsNothing in this subsection shall be construed to

			 abridge rights of participants, beneficiaries, enrollees, and protected health

			 care professionals under other applicable Federal or State laws.

							(7)Protected health

			 care professional definedFor purposes of this subsection, the

			 term protected health care professional means an individual who is

			 a licensed or certified health care professional and who—

							(A)with respect to a

			 group health plan or health insurance issuer, is an employee of the plan or

			 issuer or has a contract with the plan or issuer for provision of services for

			 which benefits are available under the plan or issuer; or

							(B)with respect to an

			 institutional health care provider, is an employee of the provider or has a

			 contract or other arrangement with the provider respecting the provision of

			 health care services.

							EDefinitions

				151.Definitions

					(a)Incorporation of

			 general definitionsExcept as otherwise provided, the provisions

			 of section 2791 of the Public Health Service

			 Act shall apply for purposes of this title in the same manner as

			 they apply for purposes of title XXVII of such Act.

					(b)SecretaryExcept

			 as otherwise provided, the term Secretary means the Secretary of

			 Health and Human Services, in consultation with the Secretary of Labor and the

			 term appropriate Secretary means the Secretary of Health and Human

			 Services in relation to carrying out this title under sections 2706 and 2751 of

			 the Public Health Service Act and the

			 Secretary of Labor in relation to carrying out this title under section 714 of

			 the Employee Retirement Income Security Act of

			 1974.

					(c)Additional

			 definitionsFor purposes of this title:

						(1)Applicable

			 authorityThe term applicable authority

			 means—

							(A)in the case of a

			 group health plan, the Secretary of Health and Human Services and the Secretary

			 of Labor; and

							(B)in the case of a

			 health insurance issuer with respect to a specific provision of this title, the

			 applicable State authority (as defined in section 2791(d) of the

			 Public Health Service Act), or the

			 Secretary of Health and Human Services, if such Secretary is enforcing such

			 provision under section 2722(a)(2) or 2761(a)(2) of the

			 Public Health Service Act.

							(2)EnrolleeThe

			 term enrollee means, with respect to health insurance coverage

			 offered by a health insurance issuer, an individual enrolled with the issuer to

			 receive such coverage.

						(3)Group health

			 planThe term group health plan has the meaning

			 given such term in section 733(a) of the Employee Retirement Income Security Act of

			 1974, except that such term includes a employee welfare benefit plan

			 treated as a group health plan under section 732(d) of such Act or defined as

			 such a plan under section 607(1) of such Act.

						(4)Health care

			 professionalThe term health care professional means

			 an individual who is licensed, accredited, or certified under State law to

			 provide specified health care services and who is operating within the scope of

			 such licensure, accreditation, or certification.

						(5)Health care

			 providerThe term health care provider includes a

			 physician or other health care professional, as well as an institutional or

			 other facility or agency that provides health care services and that is

			 licensed, accredited, or certified to provide health care items and services

			 under applicable State law.

						(6)NetworkThe

			 term network means, with respect to a group health plan or health

			 insurance issuer offering health insurance coverage, the participating health

			 care professionals and providers through whom the plan or issuer provides

			 health care items and services to participants, beneficiaries, or

			 enrollees.

						(7)NonparticipatingThe

			 term nonparticipating means, with respect to a health care

			 provider that provides health care items and services to a participant,

			 beneficiary, or enrollee under group health plan or health insurance coverage,

			 a health care provider that is not a participating health care provider with

			 respect to such items and services.

						(8)ParticipatingThe

			 term participating means, with respect to a health care provider

			 that provides health care items and services to a participant, beneficiary, or

			 enrollee under group health plan or health insurance coverage offered by a

			 health insurance issuer, a health care provider that furnishes such items and

			 services under a contract or other arrangement with the plan or issuer.

						(9)Prior

			 authorizationThe term prior authorization means the

			 process of obtaining prior approval from a health insurance issuer or group

			 health plan for the provision or coverage of medical services.

						(10)Terms and

			 conditionsThe term terms and conditions includes,

			 with respect to a group health plan or health insurance coverage, requirements

			 imposed under this title with respect to the plan or coverage.

						152.Preemption;

			 State flexibility; construction

					(a)Continued

			 applicability of State law with respect to health insurance issuers

						(1)In

			 generalSubject to paragraph (2), this title shall not be

			 construed to supersede any provision of State law which establishes,

			 implements, or continues in effect any standard or requirement solely relating

			 to health insurance issuers (in connection with group health insurance coverage

			 or otherwise) except to the extent that such standard or requirement prevents

			 the application of a requirement of this title.

						(2)Continued

			 preemption with respect to group health plansNothing in this

			 title shall be construed to affect or modify the provisions of section 514 of

			 the Employee Retirement Income Security Act of

			 1974 with respect to group health plans.

						(3)ConstructionIn

			 applying this section, a State law that provides for equal access to, and

			 availability of, all categories of licensed health care providers and services

			 shall not be treated as preventing the application of any requirement of this

			 title.

						(b)Application of

			 substantially compliant State laws

						(1)In

			 generalIn the case of a State law that imposes, with respect to

			 health insurance coverage offered by a health insurance issuer and with respect

			 to a group health plan that is a non-Federal governmental plan, a requirement

			 that substantially complies (within the meaning of subsection (c)) with a

			 patient protection requirement (as defined in paragraph (3)) and does not

			 prevent the application of other requirements under this Act (except in the

			 case of other substantially compliant requirements), in applying the

			 requirements of this title under section 2707 and 2753 (as applicable) of the

			 Public Health Service Act (as added

			 by title II), subject to subsection (a)(2)—

							(A)the State law

			 shall not be treated as being superseded under subsection (a); and

							(B)the State law

			 shall apply instead of the patient protection requirement otherwise applicable

			 with respect to health insurance coverage and non-Federal governmental

			 plans.

							(2)LimitationIn

			 the case of a group health plan covered under title I of the

			 Employee Retirement Income Security Act of

			 1974, paragraph (1) shall be construed to apply only with respect to

			 the health insurance coverage (if any) offered in connection with the

			 plan.

						(3)DefinitionsIn

			 this section:

							(A)Patient

			 protection requirementThe term patient protection

			 requirement means a requirement under this title, and includes (as a

			 single requirement) a group or related set of requirements under a section or

			 similar unit under this title.

							(B)Substantially

			 compliantThe terms “substantially compliant”, substantially

			 complies”, or “substantial compliance” with respect to a State law, mean that

			 the State law has the same or similar features as the patient protection

			 requirements and has a similar effect.

							(c)Determinations

			 of substantial compliance

						(1)Certification by

			 StatesA State may submit to the Secretary a certification that a

			 State law provides for patient protections that are at least substantially

			 compliant with one or more patient protection requirements. Such certification

			 shall be accompanied by such information as may be required to permit the

			 Secretary to make the determination described in paragraph (2)(A).

						(2)Review

							(A)In

			 generalThe Secretary shall promptly review a certification

			 submitted under paragraph (1) with respect to a State law to determine if the

			 State law substantially complies with the patient protection requirement (or

			 requirements) to which the law relates.

							(B)Approval

			 deadlines

								(i)Initial

			 reviewSuch a certification is considered approved unless the

			 Secretary notifies the State in writing, within 90 days after the date of

			 receipt of the certification, that the certification is disapproved (and the

			 reasons for disapproval) or that specified additional information is needed to

			 make the determination described in subparagraph (A).

								(ii)Additional

			 informationWith respect to a State that has been notified by the

			 Secretary under clause (i) that specified additional information is needed to

			 make the determination described in subparagraph (A), the Secretary shall make

			 the determination within 60 days after the date on which such specified

			 additional information is received by the Secretary.

								(3)Approval

							(A)In

			 generalThe Secretary shall approve a certification under

			 paragraph (1) unless—

								(i)the

			 State fails to provide sufficient information to enable the Secretary to make a

			 determination under paragraph (2)(A); or

								(ii)the

			 Secretary determines that the State law involved does not provide for patient

			 protections that substantially comply with the patient protection requirement

			 (or requirements) to which the law relates.

								(B)State

			 challengeA State that has a certification disapproved by the

			 Secretary under subparagraph (A) may challenge such disapproval in the

			 appropriate United States district court.

							(C)Deference to

			 StatesWith respect to a certification submitted under paragraph

			 (1), the Secretary shall give deference to the State’s interpretation of the

			 State law involved with respect to the patient protection involved.

							(D)Public

			 notificationThe Secretary shall—

								(i)provide a State

			 with a notice of the determination to approve or disapprove a certification

			 under this paragraph;

								(ii)promptly publish

			 in the Federal Register a notice that a State has submitted a certification

			 under paragraph (1);

								(iii)promptly publish

			 in the Federal Register the notice described in clause (i) with respect to the

			 State; and

								(iv)annually publish

			 the status of all States with respect to certifications.

								(4)ConstructionNothing

			 in this subsection shall be construed as preventing the certification (and

			 approval of certification) of a State law under this subsection solely because

			 it provides for greater protections for patients than those protections

			 otherwise required to establish substantial compliance.

						(5)Petitions

							(A)Petition

			 processEffective on the date on which the provisions of this Act

			 become effective, as provided for in section 601, a group health plan, health

			 insurance issuer, participant, beneficiary, or enrollee may submit a petition

			 to the Secretary for an advisory opinion as to whether or not a standard or

			 requirement under a State law applicable to the plan, issuer, participant,

			 beneficiary, or enrollee that is not the subject of a certification under this

			 subsection, is superseded under subsection (a)(1) because such standard or

			 requirement prevents the application of a requirement of this title.

							(B)OpinionThe

			 Secretary shall issue an advisory opinion with respect to a petition submitted

			 under subparagraph (A) within the 60-day period beginning on the date on which

			 such petition is submitted.

							(d)DefinitionsFor

			 purposes of this section:

						(1)State

			 lawThe term State law includes all laws, decisions,

			 rules, regulations, or other State action having the effect of law, of any

			 State. A law of the United States applicable only to the District of Columbia

			 shall be treated as a State law rather than a law of the United States.

						(2)StateThe

			 term State includes a State, the District of Columbia, Puerto

			 Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands,

			 any political subdivisions of such, or any agency or instrumentality of

			 such.

						153.Exclusions

					(a)No benefit

			 requirementsNothing in this title shall be construed to require

			 a group health plan or a health insurance issuer offering health insurance

			 coverage to include specific items and services under the terms of such a plan

			 or coverage, other than those provided under the terms and conditions of such

			 plan or coverage.

					(b)Exclusion from

			 access to care managed care provisions for fee-for-service coverage

						(1)In

			 generalThe provisions of sections 111 through 117 shall not

			 apply to a group health plan or health insurance coverage if the only coverage

			 offered under the plan or coverage is fee-for-service coverage (as defined in

			 paragraph (2)).

						(2)Fee-for-service

			 coverage definedFor purposes of this subsection, the term

			 fee-for-service coverage means coverage under a group health plan

			 or health insurance coverage that—

							(A)reimburses

			 hospitals, health professionals, and other providers on a fee-for-service basis

			 without placing the provider at financial risk;

							(B)does not vary

			 reimbursement for such a provider based on an agreement to contract terms and

			 conditions or the utilization of health care items or services relating to such

			 provider;

							(C)allows access to

			 any provider that is lawfully authorized to provide the covered services and

			 that agrees to accept the terms and conditions of payment established under the

			 plan or by the issuer; and

							(D)for which the plan

			 or issuer does not require prior authorization before providing for any health

			 care services.

							154.Treatment of

			 excepted benefits

					(a)In

			 generalThe requirements of this title and the provisions of

			 sections 502(a)(1)(C), 502(n), and 514(d) of the

			 Employee Retirement Income Security Act of

			 1974 (added by section 402) shall not apply to excepted benefits (as

			 defined in section 733(c) of such Act), other than benefits described in

			 section 733(c)(2)(A) of such Act, in the same manner as the provisions of part

			 7 of subtitle B of title I of such Act do not apply to such benefits under

			 subsections (b) and (c) of section 732 of such Act.

					(b)Coverage of

			 certain limited scope plansOnly for purposes of applying the

			 requirements of this title under sections 2707 and 2753 of the

			 Public Health Service Act, section

			 714 of the Employee Retirement Income Security

			 Act of 1974, and section 9813 of the Internal Revenue Code of 1986,

			 the following sections shall be deemed not to apply:

						(1)Section

			 2791(c)(2)(A) of the Public Health Service

			 Act.

						(2)Section

			 733(c)(2)(A) of the Employee Retirement Income

			 Security Act of 1974.

						(3)Section

			 9832(c)(2)(A) of the Internal Revenue Code of 1986.

						155.RegulationsThe Secretaries of Health and Human

			 Services, Labor, and the Treasury shall issue such regulations as may be

			 necessary or appropriate to carry out this title. Such regulations shall be

			 issued consistent with section 104 of Health

			 Insurance Portability and Accountability Act of 1996. Such

			 Secretaries may promulgate any interim final rules as the Secretaries determine

			 are appropriate to carry out this title.

				156.Incorporation

			 into plan or coverage documentsThe requirements of this title with respect

			 to a group health plan or health insurance coverage are, subject to section

			 154, deemed to be incorporated into, and made a part of, such plan or the

			 policy, certificate, or contract providing such coverage and are enforceable

			 under law as if directly included in the documentation of such plan or such

			 policy, certificate, or contract.

				157.Preservation of

			 protections

					(a)In

			 generalThe rights under this Act (including the right to

			 maintain a civil action and any other rights under the amendments made by this

			 Act) may not be waived, deferred, or lost pursuant to any agreement not

			 authorized under this Act.

					(b)ExceptionSubsection

			 (a) shall not apply to an agreement providing for arbitration or participation

			 in any other nonjudicial procedure to resolve a dispute if the

			 agreement—

						(1)is entered into

			 knowingly and voluntarily by the parties involved after the dispute has arisen;

			 or

						(2)is

			 pursuant to the terms of a collective bargaining agreement.

						Nothing in

			 this subsection shall be construed to permit the waiver of the requirements of

			 sections 103 and 104 (relating to internal and external review).IIApplication of

			 quality care standards to group health plans and health insurance coverage

			 under the Public Health Service

			 Act

			201.Application to

			 group health plans and group health insurance coverage

				(a)In

			 generalSubpart 2 of part A of title XXVII of the

			 Public Health Service Act is amended

			 by adding at the end the following new section:

					

						2707.Patient

				protection standardsEach

				group health plan shall comply with patient protection requirements under title

				I of the Patients’ Bill of Rights Act of

				2005, and each health insurance issuer shall comply with patient

				protection requirements under such title with respect to group health insurance

				coverage it offers, and such requirements shall be deemed to be incorporated

				into this

				subsection.

						.

				(b)Conforming

			 amendmentSection 2721(b)(2)(A) of such Act (42 U.S.C.

			 300gg–21(b)(2)(A)) is amended by inserting (other than section

			 2707) after requirements of such subparts.

				202.Application to

			 individual health insurance coveragePart B of title XXVII of the

			 Public Health Service Act is amended

			 by inserting after section 2752 the following new section:

				

					2753.Patient

				protection standardsEach

				health insurance issuer shall comply with patient protection requirements under

				title I of the Patients’ Bill of Rights Act

				of 2005 with respect to individual health insurance coverage it

				offers, and such requirements shall be deemed to be incorporated into this

				subsection.

					.

			203.Cooperation

			 between Federal and State authoritiesPart C of title XXVII of the

			 Public Health Service Act (42 U.S.C.

			 300gg–91 et seq.) is amended by adding at the end the following:

				

					2793.Cooperation

				between Federal and State authorities

						(a)Agreement with

				StatesA State may enter into an agreement with the Secretary for

				the delegation to the State of some or all of the Secretary’s authority under

				this title to enforce the requirements applicable under title I of the

				Patients’ Bill of Rights Act of

				2005 with respect to health insurance coverage offered by a

				health insurance issuer and with respect to a group health plan that is a

				non-Federal governmental plan.

						(b)DelegationsAny

				department, agency, or instrumentality of a State to which authority is

				delegated pursuant to an agreement entered into under this section may, if

				authorized under State law and to the extent consistent with such agreement,

				exercise the powers of the Secretary under this title which relate to such

				authority.

						.

			IIIApplication of

			 patient protection standards to Federal health insurance programs

			301.Application of

			 patient protection standards to Federal health insurance programs

				(a)Sense of

			 CongressIt is the sense of Congress that enrollees in Federal

			 health insurance programs should have the same rights and privileges as those

			 afforded under title I and under the amendments made by title IV to

			 participants and beneficiaries under group health plans.

				(b)Conforming

			 Federal health insurance programsIt is the sense of Congress

			 that the President should require, by executive order, the Federal official

			 with authority over each Federal health insurance program, to the extent

			 feasible, to take such steps as are necessary to implement the rights and

			 privileges described in subsection (a) with respect to such program.

				(c)GAO report on

			 additional steps requiredNot later than 1 year after the date of

			 the enactment of this Act, the Comptroller General of the United States shall

			 submit to Congress a report on statutory changes that are required to implement

			 such rights and privileges in a manner that is consistent with the missions of

			 the Federal health insurance programs and that avoids unnecessary duplication

			 or disruption of such programs.

				(d)Federal health

			 insurance programIn this section, the term Federal health

			 insurance program means a Federal program that provides creditable

			 coverage (as defined in section 2701(c)(1) of the

			 Public Health Service Act) and

			 includes a health program of the Department of Veterans Affairs.

				IVAmendments to the

			 Employee Retirement Income Security Act of

			 1974

			401.Application of

			 patient protection standards to group health plans and group health insurance

			 coverage under the Employee Retirement Income

			 Security Act of 1974Subpart B of part 7 of subtitle B of title I

			 of the Employee Retirement Income Security Act

			 of 1974 is amended by adding at the end the following new

			 section:

				

					714.Patient

				protection standards

						(a)In

				generalSubject to subsection (b), a group health plan (and a

				health insurance issuer offering group health insurance coverage in connection

				with such a plan) shall comply with the requirements of title I of the

				Patients’ Bill of Rights Act of

				2005 (as in effect as of the date of the enactment of such Act),

				and such requirements shall be deemed to be incorporated into this

				subsection.

						(b)Plan satisfaction

				of certain requirements

							(1)Satisfaction of

				certain requirements through insuranceFor purposes of subsection

				(a), insofar as a group health plan provides benefits in the form of health

				insurance coverage through a health insurance issuer, the plan shall be treated

				as meeting the following requirements of title I of the

				Patients’ Bill of Rights Act of

				2005 with respect to such benefits and not be considered as

				failing to meet such requirements because of a failure of the issuer to meet

				such requirements so long as the plan sponsor or its representatives did not

				cause such failure by the issuer:

								(A)Section 111

				(relating to consumer choice option).

								(B)Section 112

				(relating to choice of health care professional).

								(C)Section 113

				(relating to access to emergency care).

								(D)Section 114

				(relating to timely access to specialists).

								(E)Section 115

				(relating to patient access to obstetrical and gynecological care).

								(F)Section 116

				(relating to access to pediatric care).

								(G)Section 117

				(relating to continuity of care), but only insofar as a replacement issuer

				assumes the obligation for continuity of care.

								(H)Section 118

				(relating to access to needed prescription drugs).

								(I)Section 119

				(relating to coverage for individuals participating in approved clinical

				trials).

								(J)Section 120

				(relating to required coverage for minimum hospital stay for mastectomies and

				lymph node dissections for the treatment of breast cancer and coverage for

				secondary consultations).

								(K)Section 134

				(relating to payment of claims).

								(2)InformationWith

				respect to information required to be provided or made available under section

				121 of the Patients’ Bill of Rights Act of

				2005, in the case of a group health plan that provides benefits

				in the form of health insurance coverage through a health insurance issuer, the

				Secretary shall determine the circumstances under which the plan is not

				required to provide or make available the information (and is not liable for

				the issuer’s failure to provide or make available the information), if the

				issuer is obligated to provide and make available (or provides and makes

				available) such information.

							(3)Internal

				appealsWith respect to the internal appeals process required to

				be established under section 103 of such Act, in the case of a group health

				plan that provides benefits in the form of health insurance coverage through a

				health insurance issuer, the Secretary shall determine the circumstances under

				which the plan is not required to provide for such process and system (and is

				not liable for the issuer’s failure to provide for such process and system), if

				the issuer is obligated to provide for (and provides for) such process and

				system.

							(4)External

				appealsPursuant to rules of the Secretary, insofar as a group

				health plan enters into a contract with a qualified external appeal entity for

				the conduct of external appeal activities in accordance with section 104 of

				such Act, the plan shall be treated as meeting the requirement of such section

				and is not liable for the entity’s failure to meet any requirements under such

				section.

							(5)Application to

				prohibitionsPursuant to rules of the Secretary, if a health

				insurance issuer offers health insurance coverage in connection with a group

				health plan and takes an action in violation of any of the following sections

				of the Patients’ Bill of Rights Act of

				2005, the group health plan shall not be liable for such

				violation unless the plan caused such violation:

								(A)Section 131

				(relating to prohibition of interference with certain medical

				communications).

								(B)Section 132

				(relating to prohibition of discrimination against providers based on

				licensure).

								(C)Section 133

				(relating to prohibition against improper incentive arrangements).

								(D)Section 135

				(relating to protection for patient advocacy).

								(6)ConstructionNothing

				in this subsection shall be construed to affect or modify the responsibilities

				of the fiduciaries of a group health plan under part 4 of subtitle B.

							(7)Treatment of

				substantially compliant State lawsFor purposes of applying this

				subsection in connection with health insurance coverage, any reference in this

				subsection to a requirement in a section or other provision in the

				Patients’ Bill of Rights Act of

				2005 with respect to a health insurance issuer is deemed to

				include a reference to a requirement under a State law that substantially

				complies (as determined under section 152(c) of such Act) with the requirement

				in such section or other provisions.

							(8)Application to

				certain prohibitions against retaliationWith respect to

				compliance with the requirements of section 135(b)(1) of the

				Patients’ Bill of Rights Act of

				2005, for purposes of this subtitle the term group health

				plan is deemed to include a reference to an institutional health care

				provider.

							(c)Enforcement of

				certain requirements

							(1)ComplaintsAny

				protected health care professional who believes that the professional has been

				retaliated or discriminated against in violation of section 135(b)(1) of the

				Patients’ Bill of Rights Act of

				2005 may file with the Secretary a complaint within 180 days of

				the date of the alleged retaliation or discrimination.

							(2)InvestigationThe

				Secretary shall investigate such complaints and shall determine if a violation

				of such section has occurred and, if so, shall issue an order to ensure that

				the protected health care professional does not suffer any loss of position,

				pay, or benefits in relation to the plan, issuer, or provider involved, as a

				result of the violation found by the Secretary.

							(d)Conforming

				regulationsThe Secretary shall issue regulations to coordinate

				the requirements on group health plans and health insurance issuers under this

				section with the requirements imposed under the other provisions of this title.

				In order to reduce duplication and clarify the rights of participants and

				beneficiaries with respect to information that is required to be provided, such

				regulations shall coordinate the information disclosure requirements under

				section 121 of the Patients’ Bill of Rights

				Act of 2005 with the reporting and disclosure requirements

				imposed under part 1, so long as such coordination does not result in any

				reduction in the information that would otherwise be provided to participants

				and

				beneficiaries.

						.

				(b)Satisfaction of

			 ERISA claims procedure requirementSection 503 of such Act (29

			 U.S.C. 1133) is amended by inserting (a) after Sec.

			 503. and by adding at the end the following new subsection:

					

						(b)In the case of a

				group health plan (as defined in section 733), compliance with the requirements

				of subtitle A of title I of the Patients’

				Bill of Rights Act of 2005, and compliance with regulations

				promulgated by the Secretary, in the case of a claims denial, shall be deemed

				compliance with subsection (a) with respect to such claims

				denial.

						.

				(c)Conforming

			 amendments(1)Section 732(a) of such

			 Act (29 U.S.C. 1185(a)) is amended by striking section 711 and

			 inserting sections 711 and 714.

					(2)The table of contents in section 1 of

			 such Act is amended by inserting after the item relating to section 713 the

			 following new item:

						

							

								714. Patient protection

				standards

							

							.

					(3)Section 502(b)(3) of such Act (29

			 U.S.C. 1132(b)(3)) is amended by inserting (other than section 135(b) of

			 the Patients’ Bill of Rights Act of 2005, as deemed by subsection (a) of

			 section 714 of this Act to be incorporated into such subsection) after

			 part 7.

					402.Availability of

			 civil remedies

				(a)Availability of

			 Federal civil remedies in cases not involving medically reviewable

			 decisions

					(1)In

			 generalSection 502 of the Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1132) is amended by adding at the end the following

			 new subsections:

						

							(n)Cause of action

				relating to provision of health benefits

								(1)In

				generalIn any case in which—

									(A)a person who is a

				fiduciary of a group health plan, a health insurance issuer offering health

				insurance coverage in connection with the plan, or an agent of the plan,

				issuer, or plan sponsor, upon consideration of a claim for benefits of a

				participant or beneficiary under section 102 of the

				Patients’ Bill of Rights Act of

				2005 (relating to procedures for initial claims for benefits and

				prior authorization determinations) or upon review of a denial of such a claim

				under section 103 of such Act (relating to internal appeal of a denial of a

				claim for benefits), fails to exercise ordinary care in making a

				decision—

										(i)regarding whether

				an item or service is covered under the terms and conditions of the plan or

				coverage,

										(ii)regarding whether

				an individual is a participant or beneficiary who is enrolled under the terms

				and conditions of the plan or coverage (including the applicability of any

				waiting period under the plan or coverage), or

										(iii)as to the

				application of cost-sharing requirements or the application of a specific

				exclusion or express limitation on the amount, duration, or scope of coverage

				of items or services under the terms and conditions of the plan or coverage,

				and

										(B)such failure is a

				proximate cause of personal injury to, or the death of, the participant or

				beneficiary,

									such plan,

				plan sponsor, or issuer shall be liable to the participant or beneficiary (or

				the estate of such participant or beneficiary) for economic and noneconomic

				damages (but not exemplary or punitive damages) in connection with such

				personal injury or death.(2)Cause of action

				must not involve medically reviewable decision

									(A)In

				generalA cause of action is established under paragraph (1)(A)

				only if the decision referred to in paragraph (1)(A) does not include a

				medically reviewable decision.

									(B)Medically

				reviewable decisionFor purposes of this subsection, the term

				medically reviewable decision means a denial of a claim for

				benefits under the plan which is described in section 104(d)(2) of the

				Patients’ Bill of Rights Act of

				2005 (relating to medically reviewable decisions).

									(3)Limitation

				regarding certain types of actions saved from preemption of State

				lawA cause of action is not established under paragraph (1)(A)

				in connection with a failure described in paragraph (1)(A) to the extent that a

				cause of action under State law (as defined in section 514(c)) for such failure

				would not be preempted under section 514.

								(4)Definitions and

				related rulesFor purposes of this subsection.—

									(A)Ordinary

				careThe term ordinary care means, with respect to a

				determination on a claim for benefits, that degree of care, skill, and

				diligence that a reasonable and prudent individual would exercise in making a

				fair determination on a claim for benefits of like kind to the claims

				involved.

									(B)Personal

				injuryThe term personal injury means a physical

				injury and includes an injury arising out of the treatment (or failure to

				treat) a mental illness or disease.

									(C)Claim for

				benefits; denialThe terms claim for benefits and

				denial of a claim for benefits have the meanings provided such

				terms in section 102(e) of the Patients’ Bill

				of Rights Act of 2005.

									(D)Terms and

				conditionsThe term terms and conditions includes,

				with respect to a group health plan or health insurance coverage, requirements

				imposed under title I of the Patients’ Bill

				of Rights Act of 2005.

									(E)Treatment of

				excepted benefitsUnder section 154(a) of the

				Patients’ Bill of Rights Act of

				2005, the provisions of this subsection and subsection (a)(1)(C)

				do not apply to certain excepted benefits.

									(5)Exclusion of

				employers and other plan sponsors

									(A)Causes of action

				against employers and plan sponsors precludedSubject to

				subparagraph (B), paragraph (1)(A) does not authorize a cause of action against

				an employer or other plan sponsor maintaining the plan (or against an employee

				of such an employer or sponsor acting within the scope of employment).

									(B)Certain causes of

				action permittedNotwithstanding subparagraph (A), a cause of

				action may arise against an employer or other plan sponsor (or against an

				employee of such an employer or sponsor acting within the scope of employment)

				under paragraph (1)(A), to the extent there was direct participation by the

				employer or other plan sponsor (or employee) in the decision of the plan under

				section 102 of the Patients’ Bill of Rights

				Act of 2005 upon consideration of a claim for benefits or under

				section 103 of such Act upon review of a denial of a claim for benefits.

									(C)Direct

				participation

										(i)In

				generalFor purposes of subparagraph (B), the term direct

				participation means, in connection with a decision described in

				paragraph (1)(A), the actual making of such decision or the actual exercise of

				control in making such decision.

										(ii)Rules of

				constructionFor purposes of clause (i), the employer or plan

				sponsor (or employee) shall not be construed to be engaged in direct

				participation because of any form of decisionmaking or other conduct that is

				merely collateral or precedent to the decision described in paragraph (1)(A) on

				a particular claim for benefits of a participant or beneficiary, including (but

				not limited to)—

											(I)any participation

				by the employer or other plan sponsor (or employee) in the selection of the

				group health plan or health insurance coverage involved or the third party

				administrator or other agent;

											(II)any engagement by

				the employer or other plan sponsor (or employee) in any cost-benefit analysis

				undertaken in connection with the selection of, or continued maintenance of,

				the plan or coverage involved;

											(III)any

				participation by the employer or other plan sponsor (or employee) in the

				process of creating, continuing, modifying, or terminating the plan or any

				benefit under the plan, if such process was not substantially focused solely on

				the particular situation of the participant or beneficiary referred to in

				paragraph (1)(A); and

											(IV)any participation

				by the employer or other plan sponsor (or employee) in the design of any

				benefit under the plan, including the amount of copayment and limits connected

				with such benefit.

											(iii)Irrelevance of

				certain collateral efforts made by employer or plan sponsorFor

				purposes of this subparagraph, an employer or plan sponsor shall not be treated

				as engaged in direct participation in a decision with respect to any claim for

				benefits or denial thereof in the case of any particular participant or

				beneficiary solely by reason of—

											(I)any efforts that

				may have been made by the employer or plan sponsor to advocate for

				authorization of coverage for that or any other participant or beneficiary (or

				any group of participants or beneficiaries), or

											(II)any provision

				that may have been made by the employer or plan sponsor for benefits which are

				not covered under the terms and conditions of the plan for that or any other

				participant or beneficiary (or any group of participants or

				beneficiaries).

											(D)Application to

				certain plans

										(i)In

				generalNotwithstanding any other provision of this subsection,

				no group health plan described in clause (ii) (or plan sponsor of such a plan)

				shall be liable under paragraph (1) for the performance of, or the failure to

				perform, any non-medically reviewable duty under the plan.

										(ii)DefinitionA

				group health plan described in this clause is—

											(I)a group health

				plan that is self-insured and self administered by an employer (including an

				employee of such an employer acting within the scope of employment); or

											(II)a multiemployer

				plan as defined in section 3(37)(A) (including an employee of a contributing

				employer or of the plan, or a fiduciary of the plan, acting within the scope of

				employment or fiduciary responsibility) that is self-insured and

				self-administered.

											(6)Exclusion of

				physicians and other health care professionals

									(A)In

				generalNo treating physician or other treating health care

				professional of the participant or beneficiary, and no person acting under the

				direction of such a physician or health care professional, shall be liable

				under paragraph (1) for the performance of, or the failure to perform, any

				non-medically reviewable duty of the plan, the plan sponsor, or any health

				insurance issuer offering health insurance coverage in connection with the

				plan.

									(B)DefinitionsFor

				purposes of subparagraph (A)—

										(i)Health care

				professionalThe term health care professional means

				an individual who is licensed, accredited, or certified under State law to

				provide specified health care services and who is operating within the scope of

				such licensure, accreditation, or certification.

										(ii)Non-medically

				reviewable dutyThe term non-medically reviewable

				duty means a duty the discharge of which does not include the making of

				a medically reviewable decision.

										(7)Exclusion of

				hospitalsNo treating hospital of the participant or beneficiary

				shall be liable under paragraph (1) for the performance of, or the failure to

				perform, any non-medically reviewable duty (as defined in paragraph (6)(B)(ii))

				of the plan, the plan sponsor, or any health insurance issuer offering health

				insurance coverage in connection with the plan.

								(8)Rule of

				construction relating to exclusion from liability of physicians, health care

				professionals, and hospitalsNothing in paragraph (6) or (7)

				shall be construed to limit the liability (whether direct or vicarious) of the

				plan, the plan sponsor, or any health insurance issuer offering health

				insurance coverage in connection with the plan.

								(9)Requirement of

				exhaustion

									(A)In

				generalA cause of action may not be brought under paragraph (1)

				in connection with any denial of a claim for benefits of any individual until

				all administrative processes under sections 102 and 103 of the

				Patients’ Bill of Rights Act of

				2005 (if applicable) have been exhausted.

									(B)Exception for

				needed careA participant or beneficiary may seek relief

				exclusively in Federal court under subsection 502(a)(1)(B) prior to the

				exhaustion of administrative remedies under sections 102, 103, or 104 of the

				Patients’ Bill of Rights Act of

				2005 (as required under subparagraph (A)) if it is demonstrated

				to the court that the exhaustion of such remedies would cause irreparable harm

				to the health of the participant or beneficiary. Notwithstanding the awarding

				of relief under subsection 502(a)(1)(B) pursuant to this subparagraph, no

				relief shall be available as a result of, or arising under, paragraph (1)(A) or

				paragraph (10)(B), with respect to a participant or beneficiary, unless the

				requirements of subparagraph (A) are met.

									(C)Receipt of

				benefits during appeals processReceipt by the participant or

				beneficiary of the benefits involved in the claim for benefits during the

				pendency of any administrative processes referred to in subparagraph (A) or of

				any action commenced under this subsection—

										(i)shall not preclude

				continuation of all such administrative processes to their conclusion if so

				moved by any party, and

										(ii)shall not

				preclude any liability under subsection (a)(1)(C) and this subsection in

				connection with such claim.

										The

				court in any action commenced under this subsection shall take into account any

				receipt of benefits during such administrative processes or such action in

				determining the amount of the damages awarded.(D)AdmissibleAny

				determination made by a reviewer in an administrative proceeding under section

				103 of the Patients’ Bill of Rights Act of

				2005 shall be admissible in any Federal court proceeding and

				shall be presented to the trier of fact.

									(10)Statutory

				damages

									(A)In

				generalThe remedies set forth in this subsection (n) shall be

				the exclusive remedies for causes of action brought under this

				subsection.

									(B)Assessment of

				civil penaltiesIn addition to the remedies provided for in

				paragraph (1) (relating to the failure to provide contract benefits in

				accordance with the plan), a civil assessment, in an amount not to exceed

				$5,000,000, payable to the claimant may be awarded in any action under such

				paragraph if the claimant establishes by clear and convincing evidence that the

				alleged conduct carried out by the defendant demonstrated bad faith and

				flagrant disregard for the rights of the participant or beneficiary under the

				plan and was a proximate cause of the personal injury or death that is the

				subject of the claim.

									(11)Limitation on

				attorneys’ fees

									(A)In

				generalNotwithstanding any other provision of law, or any

				arrangement, agreement, or contract regarding an attorney’s fee, the amount of

				an attorney’s contingency fee allowable for a cause of action brought pursuant

				to this subsection shall not exceed 1/3 of the total

				amount of the plaintiff’s recovery (not including the reimbursement of actual

				out-of-pocket expenses of the attorney).

									(B)Determination by

				district courtThe last Federal district court in which the

				action was pending upon the final disposition, including all appeals, of the

				action shall have jurisdiction to review the attorney’s fee to ensure that the

				fee is a reasonable one.

									(12)Limitation of

				actionParagraph (1) shall not apply in connection with any

				action commenced after 3 years after the later of—

									(A)the date on which

				the plaintiff first knew, or reasonably should have known, of the personal

				injury or death resulting from the failure described in paragraph (1),

				or

									(B)the date as of

				which the requirements of paragraph (9) are first met.

									(13)Tolling

				provisionThe statute of limitations for any cause of action

				arising under State law relating to a denial of a claim for benefits that is

				the subject of an action brought in Federal court under this subsection shall

				be tolled until such time as the Federal court makes a final disposition,

				including all appeals, of whether such claim should properly be within the

				jurisdiction of the Federal court. The tolling period shall be determined by

				the applicable Federal or State law, whichever period is greater.

								(14)Purchase of

				insurance to cover liabilityNothing in section 410 shall be

				construed to preclude the purchase by a group health plan of insurance to cover

				any liability or losses arising under a cause of action under subsection

				(a)(1)(C) and this subsection.

								(15)Exclusion of

				directed recordkeepers

									(A)In

				generalSubject to subparagraph (C), paragraph (1) shall not

				apply with respect to a directed recordkeeper in connection with a group health

				plan.

									(B)Directed

				recordkeeperFor purposes of this paragraph, the term

				directed recordkeeper means, in connection with a group health

				plan, a person engaged in directed recordkeeping activities pursuant to the

				specific instructions of the plan or the employer or other plan sponsor,

				including the distribution of enrollment information and distribution of

				disclosure materials under this Act or title I of the

				Patients’ Bill of Rights Act of

				2005 and whose duties do not include making decisions on claims

				for benefits.

									(C)LimitationSubparagraph

				(A) does not apply in connection with any directed recordkeeper to the extent

				that the directed recordkeeper fails to follow the specific instruction of the

				plan or the employer or other plan sponsor.

									(16)Exclusion of

				health insurance agentsParagraph (1) does not apply with respect

				to a person whose sole involvement with the group health plan is providing

				advice or administrative services to the employer or other plan sponsor

				relating to the selection of health insurance coverage offered in connection

				with the plan.

								(17)No effect on

				State lawNo provision of State law (as defined in section

				514(c)(1)) shall be treated as superseded or otherwise altered, amended,

				modified, invalidated, or impaired by reason of the provisions of subsection

				(a)(1)(C) and this subsection.

								(18)Relief from

				liability for employer or other plan sponsor by means of designated

				decisionmaker

									(A)In

				generalNotwithstanding the direct participation (as defined in

				paragraph (5)(C)(i)) of an employer or plan sponsor, in any case in which there

				is (or is deemed under subparagraph (B) to be) a designated decisionmaker under

				subparagraph (B) that meets the requirements of subsection (o)(1) for an

				employer or other plan sponsor—

										(i)all liability of

				such employer or plan sponsor involved (and any employee of such employer or

				sponsor acting within the scope of employment) under this subsection in

				connection with any participant or beneficiary shall be transferred to, and

				assumed by, the designated decisionmaker, and

										(ii)with respect to

				such liability, the designated decisionmaker shall be substituted for the

				employer or sponsor (or employee) in the action and may not raise any defense

				that the employer or sponsor (or employee) could not raise if such a

				decisionmaker were not so deemed.

										(B)Automatic

				designationA health insurance issuer shall be deemed to be a

				designated decisionmaker for purposes of subparagraph (A) with respect to the

				participants and beneficiaries of an employer or plan sponsor, whether or not

				the employer or plan sponsor makes such a designation, and shall be deemed to

				have assumed unconditionally all liability of the employer or plan sponsor

				under such designation in accordance with subsection (o), unless the employer

				or plan sponsor affirmatively enters into a contract to prevent the service of

				the designated decisionmaker.

									(C)Treatment of

				certain trust fundsFor purposes of this paragraph, the terms

				employer and plan sponsor, in connection with the

				assumption by a designated decisionmaker of the liability of employer or other

				plan sponsor pursuant to this paragraph, shall be construed to include a trust

				fund maintained pursuant to section 302 of the Labor Management Relations Act,

				1947 (29 U.S.C. 186) or the Railway Labor Act (45 U.S.C. 151 et seq.).

									(19)Previously

				provided services

									(A)In

				generalExcept as provided in this paragraph, a cause of action

				shall not arise under paragraph (1) where the denial involved relates to an

				item or service that has already been fully provided to the participant or

				beneficiary under the plan or coverage and the claim relates solely to the

				subsequent denial of payment for the provision of such item or service.

									(B)ExceptionNothing

				in subparagraph (A) shall be construed to—

										(i)prohibit a cause

				of action under paragraph (1) where the nonpayment involved results in the

				participant or beneficiary being unable to receive further items or services

				that are directly related to the item or service involved in the denial

				referred to in subparagraph (A) or that are part of a continuing treatment or

				series of procedures; or

										(ii)limit liability

				that otherwise would arise from the provision of the item or services or the

				performance of a medical procedure.

										(20)Exemption from

				personal liability for individual members of boards of directors, joint boards

				of trustees, etcAny individual who is—

									(A)a member of a board

				of directors of an employer or plan sponsor; or

									(B)a member of an

				association, committee, employee organization, joint board of trustees, or

				other similar group of representatives of the entities that are the plan

				sponsor of plan maintained by two or more employers and one or more employee

				organizations;

									shall not

				be personally liable under this subsection for conduct that is within the scope

				of employment or of plan-related duties of the individuals unless the

				individual acts in a fraudulent manner for personal enrichment.(o)Requirements for

				designated decisionmakers of group health plans

								(1)In

				generalFor purposes of subsection (n)(18) and section 514(d)(9),

				a designated decisionmaker meets the requirements of this paragraph with

				respect to any participant or beneficiary if—

									(A)such designation

				is in such form as may be prescribed in regulations of the Secretary,

									(B)the designated

				decisionmaker—

										(i)meets the

				requirements of paragraph (2),

										(ii)assumes

				unconditionally all liability of the employer or plan sponsor involved (and any

				employee of such employer or sponsor acting within the scope of employment)

				either arising under subsection (n) or arising in a cause of action permitted

				under section 514(d) in connection with actions (and failures to act) of the

				employer or plan sponsor (or employee) occurring during the period in which the

				designation under subsection (n)(18) or section 514(d)(9) is in effect relating

				to such participant and beneficiary,

										(iii)agrees to be

				substituted for the employer or plan sponsor (or employee) in the action and

				not to raise any defense with respect to such liability that the employer or

				plan sponsor (or employee) may not raise, and

										(iv)where paragraph

				(2)(B) applies, assumes unconditionally the exclusive authority under the group

				health plan to make medically reviewable decisions under the plan with respect

				to such participant or beneficiary, and

										(C)the designated

				decisionmaker and the participants and beneficiaries for whom the decisionmaker

				has assumed liability are identified in the written instrument required under

				section 402(a) and as required under section 121(b)(19) of the

				Patients’ Bill of Rights Act of

				2005.

									Any

				liability assumed by a designated decisionmaker pursuant to this subsection

				shall be in addition to any liability that it may otherwise have under

				applicable law.(2)Qualifications

				for designated decisionmakers

									(A)In

				generalSubject to subparagraph (B), an entity is qualified under

				this paragraph to serve as a designated decisionmaker with respect to a group

				health plan if the entity has the ability to assume the liability described in

				paragraph (1) with respect to participants and beneficiaries under such plan,

				including requirements relating to the financial obligation for timely

				satisfying the assumed liability, and maintains with the plan sponsor and the

				Secretary certification of such ability. Such certification shall be provided

				to the plan sponsor or named fiduciary and to the Secretary upon designation

				under subsection (n)(18)(B) or section 517(d)(9)(B) and not less frequently

				than annually thereafter, or if such designation constitutes a multiyear

				arrangement, in conjunction with the renewal of the arrangement.

									(B)Special

				qualification in the case of certain reviewable decisionsIn the

				case of a group health plan that provides benefits consisting of medical care

				to a participant or beneficiary only through health insurance coverage offered

				by a single health insurance issuer, such issuer is the only entity that may be

				qualified under this paragraph to serve as a designated decisionmaker with

				respect to such participant or beneficiary, and shall serve as the designated

				decisionmaker unless the employer or other plan sponsor acts affirmatively to

				prevent such service.

									(3)Requirements

				relating to financial obligationsFor purposes of paragraph

				(2)(A), the requirements relating to the financial obligation of an entity for

				liability shall include—

									(A)coverage of such

				entity under an insurance policy or other arrangement, secured and maintained

				by such entity, to effectively insure such entity against losses arising from

				professional liability claims, including those arising from its service as a

				designated decisionmaker under this part; or

									(B)evidence of

				minimum capital and surplus levels that are maintained by such entity to cover

				any losses as a result of liability arising from its service as a designated

				decisionmaker under this part.

									The

				appropriate amounts of liability insurance and minimum capital and surplus

				levels for purposes of subparagraphs (A) and (B) shall be determined by an

				actuary using sound actuarial principles and accounting practices pursuant to

				established guidelines of the American Academy of Actuaries and in accordance

				with such regulations as the Secretary may prescribe and shall be maintained

				throughout the term for which the designation is in effect. The provisions of

				this paragraph shall not apply in the case of a designated decisionmaker that

				is a group health plan, plan sponsor, or health insurance issuer and that is

				regulated under Federal law or a State financial solvency law.(4)Limitation on

				appointment of treating physiciansA treating physician who

				directly delivered the care, treatment, or provided the patient service that is

				the subject of a cause of action by a participant or beneficiary under

				subsection (n) or section 514(d) may not be designated as a designated

				decisionmaker under this subsection with respect to such participant or

				beneficiary.

								.

					(2)Conforming

			 amendmentSection 502(a)(1) of such Act (29 U.S.C. 1132(a)(1)) is

			 amended—

						(A)by striking

			 or at the end of subparagraph (A);

						(B)in subparagraph

			 (B), by striking plan; and inserting plan, or;

			 and

						(C)by adding at the

			 end the following new subparagraph:

							

								(C)for the relief

				provided for in subsection (n) of this

				section.

								.

						(b)Rules relating

			 to ERISA preemptionSection 514 of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1144) is amended—

					(1)by redesignating

			 subsection (d) as subsection (f); and

					(2)by inserting after

			 subsection (c) the following new subsections:

						

							(d)Preemption not

				to apply to causes of action under State law involving medically reviewable

				decision

								(1)Non-preemption of

				certain causes of action

									(A)In

				generalExcept as provided in this subsection, nothing in this

				title (including section 502) shall be construed to supersede or otherwise

				alter, amend, modify, invalidate, or impair any cause of action under State law

				of a participant or beneficiary under a group health plan (or the estate of

				such a participant or beneficiary) against the plan, the plan sponsor, any

				health insurance issuer offering health insurance coverage in connection with

				the plan, or any managed care entity in connection with the plan to recover

				damages resulting from personal injury or for wrongful death if such cause of

				action arises by reason of a medically reviewable decision.

									(B)Medically

				reviewable decisionFor purposes of subparagraph (A), the term

				medically reviewable decision means a denial of a claim for

				benefits under the plan which is described in section 104(d)(2) of the

				Patients’ Bill of Rights Act of

				2005 (relating to medically reviewable decisions).

									(C)Limitation on

				punitive damages

										(i)In

				generalExcept as provided in clauses (ii) and (iii), with

				respect to a cause of action described in subparagraph (A) brought with respect

				to a participant or beneficiary, State law is superseded insofar as it provides

				any punitive, exemplary, or similar damages if, as of the time of the personal

				injury or death, all the requirements of the following sections of the

				Patients’ Bill of Rights Act of

				2005 were satisfied with respect to the participant or

				beneficiary:

											(I)Section 102

				(relating to procedures for initial claims for benefits and prior authorization

				determinations).

											(II)Section 103 of

				such Act (relating to internal appeals of claims denials).

											(III)Section 104 of

				such Act (relating to independent external appeals procedures).

											(ii)Exception for

				certain actions for wrongful deathClause (i) shall not apply

				with respect to an action for wrongful death if the applicable State law

				provides (or has been construed to provide) for damages in such an action which

				are only punitive or exemplary in nature.

										(iii)Exception for

				willful or wanton disregard for the rights or safety of

				othersClause (i) shall not apply with respect to any cause of

				action described in subparagraph (A) if, in such action, the plaintiff

				establishes by clear and convincing evidence that conduct carried out by the

				defendant with willful or wanton disregard for the rights or safety of others

				was a proximate cause of the personal injury or wrongful death that is the

				subject of the action.

										(2)Definitions and

				related rulesFor purposes of this subsection and subsection

				(e)—

									(A)Treatment of

				excepted benefitsUnder section 154(a) of the

				Patients’ Bill of Rights Act of

				2005, the provisions of this subsection do not apply to certain

				excepted benefits.

									(B)Personal

				injuryThe term personal injury means a physical

				injury and includes an injury arising out of the treatment (or failure to

				treat) a mental illness or disease.

									(C)Claim for

				benefit; denialThe terms claim for benefits and

				denial of a claim for benefits shall have the meaning provided

				such terms under section 102(e) of the Patients’ Bill of Rights Act of 2005.

									(D)Managed care

				entity

										(i)In

				generalThe term managed care entity means, in

				connection with a group health plan and subject to clause (ii), any entity that

				is involved in determining the manner in which or the extent to which items or

				services (or reimbursement therefor) are to be provided as benefits under the

				plan.

										(ii)Treatment of

				treating physicians, other treating health care professionals, and treating

				hospitalsSuch term does not include a treating physician or

				other treating health care professional (as defined in section 502(n)(6)(B)(i))

				of the participant or beneficiary and also does not include a treating hospital

				insofar as it is acting solely in the capacity of providing treatment or care

				to the participant or beneficiary. Nothing in the preceding sentence shall be

				construed to preempt vicarious liability of any plan, plan sponsor, health

				insurance issuer, or managed care entity.

										(3)Exclusion of

				employers and other plan sponsors

									(A)Causes of action

				against employers and plan sponsors precludedSubject to

				subparagraph (B), paragraph (1) does not apply with respect to—

										(i)any cause of

				action against an employer or other plan sponsor maintaining the plan (or

				against an employee of such an employer or sponsor acting within the scope of

				employment), or

										(ii)a

				right of recovery, indemnity, or contribution by a person against an employer

				or other plan sponsor (or such an employee) for damages assessed against the

				person pursuant to a cause of action to which paragraph (1) applies.

										(B)Certain causes

				of action permittedNotwithstanding subparagraph (A), paragraph

				(1) applies with respect to any cause of action that is brought by a

				participant or beneficiary under a group health plan (or the estate of such a

				participant or beneficiary) to recover damages resulting from personal injury

				or for wrongful death against any employer or other plan sponsor maintaining

				the plan (or against an employee of such an employer or sponsor acting within

				the scope of employment) if such cause of action arises by reason of a

				medically reviewable decision, to the extent that there was direct

				participation by the employer or other plan sponsor (or employee) in the

				decision.

									(C)Direct

				participation

										(i)Direct

				participation in decisionsFor purposes of subparagraph (B), the

				term direct participation means, in connection with a decision

				described in subparagraph (B), the actual making of such decision or the actual

				exercise of control in making such decision or in the conduct constituting the

				failure.

										(ii)Rules of

				constructionFor purposes of clause (i), the employer or plan

				sponsor (or employee) shall not be construed to be engaged in direct

				participation because of any form of decisionmaking or other conduct that is

				merely collateral or precedent to the decision described in subparagraph (B) on

				a particular claim for benefits of a particular participant or beneficiary,

				including (but not limited to)—

											(I)any participation

				by the employer or other plan sponsor (or employee) in the selection of the

				group health plan or health insurance coverage involved or the third party

				administrator or other agent;

											(II)any engagement by

				the employer or other plan sponsor (or employee) in any cost-benefit analysis

				undertaken in connection with the selection of, or continued maintenance of,

				the plan or coverage involved;

											(III)any participation

				by the employer or other plan sponsor (or employee) in the process of creating,

				continuing, modifying, or terminating the plan or any benefit under the plan,

				if such process was not substantially focused solely on the particular

				situation of the participant or beneficiary referred to in paragraph (1)(A);

				and

											(IV)any participation

				by the employer or other plan sponsor (or employee) in the design of any

				benefit under the plan, including the amount of copayment and limits connected

				with such benefit.

											(iv)Irrelevance of

				certain collateral efforts made by employer or plan sponsorFor

				purposes of this subparagraph, an employer or plan sponsor shall not be treated

				as engaged in direct participation in a decision with respect to any claim for

				benefits or denial thereof in the case of any particular participant or

				beneficiary solely by reason of—

											(I)any efforts that

				may have been made by the employer or plan sponsor to advocate for

				authorization of coverage for that or any other participant or beneficiary (or

				any group of participants or beneficiaries), or

											(II)any provision

				that may have been made by the employer or plan sponsor for benefits which are

				not covered under the terms and conditions of the plan for that or any other

				participant or beneficiary (or any group of participants or

				beneficiaries).

											(4)Requirement of

				exhaustion

									(A)In

				generalExcept as provided in subparagraph (D), paragraph (1)

				shall not apply in connection with any action in connection with any denial of

				a claim for benefits of any individual until all administrative processes under

				sections 102, 103, and 104 of the Patients’

				Bill of Rights Act of 2005 (if applicable) have been

				exhausted.

									(B)Late

				manifestation of injury

										(i)In

				generalA participant or beneficiary shall not be precluded from

				pursuing a review under section 104 of the Patients’ Bill of Rights Act of 2005

				regarding an injury that such participant or beneficiary has experienced if the

				external review entity first determines that the injury of such participant or

				beneficiary is a late manifestation of an earlier injury.

										(ii)DefinitionIn

				this subparagraph, the term late manifestation of an earlier

				injury means an injury sustained by the participant or beneficiary which

				was not known, and should not have been known, by such participant or

				beneficiary by the latest date that the requirements of subparagraph (A) should

				have been met regarding the claim for benefits which was denied.

										(C)Exception for

				needed careA participant or beneficiary may seek relief

				exclusively in Federal court under subsection 502(a)(1)(B) prior to the

				exhaustion of administrative remedies under sections 102, 103, or 104 of the

				Patients’ Bill of Rights Act of

				2005 (as required under subparagraph (A)) if it is demonstrated

				to the court that the exhaustion of such remedies would cause irreparable harm

				to the health of the participant or beneficiary. Notwithstanding the awarding

				of relief under subsection 502(a)(1)(B) pursuant to this subparagraph, no

				relief shall be available as a result of, or arising under, paragraph (1)(A)

				unless the requirements of subparagraph (A) are met.

									(D)Failure to

				review

										(i)In

				generalIf the external review entity fails to make a

				determination within the time required under section 104(e)(1)(A)(i) of the

				Patients’ Bill of Rights Act of 2005, subparagraph (A) shall not apply with

				respect to the action after 10 additional days after the date on which such

				time period has expired and the filing of such action shall not affect the duty

				of the independent medical reviewer (or reviewers) to make a determination

				pursuant to such section 104(e)(1)(A)(i).

										(ii)Expedited

				determinationIf the external

				review entity fails to make a determination within the time required under

				section 104(e)(1)(A)(ii) of the Patients’ Bill of Rights Act of 2005,

				subparagraph (A) shall not apply with respect to the action and the filing of

				such an action shall not affect the duty of the independent medical reviewer

				(or reviewers) to make a determination pursuant to such section

				104(e)(1)(A)(ii).

										(E)Receipt of

				benefits during appeals processReceipt by the participant or

				beneficiary of the benefits involved in the claim for benefits during the

				pendency of any administrative processes referred to in subparagraph (A) or the

				pendency of any action with respect to which, under this paragraph,

				subparagraph (A) does not apply—

										(i)shall not preclude

				continuation of all such administrative processes to their conclusion if so

				moved by any party, and

										(ii)shall not

				preclude any liability under subsection (a)(1)(C) and this subsection in

				connection with such claim.

										(F)AdmissibleAny

				determination made by a reviewer in an administrative proceeding under section

				104 of the Patients’ Bill of Rights Act of

				2005 shall be admissible in any Federal or State court proceeding

				and shall be presented to the trier of fact.

									(5)Tolling

				provisionThe statute of limitations for any cause of action

				arising under section 502(n) relating to a denial of a claim for benefits that

				is the subject of an action brought in State court shall be tolled until such

				time as the State court makes a final disposition, including all appeals, of

				whether such claim should properly be within the jurisdiction of the State

				court. The tolling period shall be determined by the applicable Federal or

				State law, whichever period is greater.

								(6)Exclusion of

				directed recordkeepers

									(A)In

				generalSubject to subparagraph (C), paragraph (1) shall not

				apply with respect to any action against a directed recordkeeper in connection

				with a group health plan.

									(B)Directed

				recordkeeperFor purposes of this paragraph, the term

				directed recordkeeper means, in connection with a group health

				plan, a person engaged in directed recordkeeping activities pursuant to the

				specific instructions of the plan or the employer or other plan sponsor,

				including the distribution of enrollment information and distribution of

				disclosure materials under this Act or title I of the

				Patients’ Bill of Rights Act of

				2005 and whose duties do not include making decisions on claims

				for benefits.

									(C)LimitationSubparagraph

				(A) does not apply in connection with any directed recordkeeper to the extent

				that the directed recordkeeper fails to follow the specific instruction of the

				plan or the employer or other plan sponsor.

									(7)ConstructionNothing

				in this subsection shall be construed as—

									(A)saving from

				preemption a cause of action under State law for the failure to provide a

				benefit for an item or service which is specifically excluded under the group

				health plan involved, except to the extent that—

										(i)the application or

				interpretation of the exclusion involves a determination described in section

				104(d)(2) of the Patients’ Bill of Rights Act

				of 2005, or

										(ii)the provision of

				the benefit for the item or service is required under Federal law or under

				applicable State law consistent with subsection (b)(2)(B);

										(B)preempting a State

				law which requires an affidavit or certificate of merit in a civil

				action;

									(C)affecting a cause

				of action or remedy under State law in connection with the provision or

				arrangement of excepted benefits (as defined in section 733(c)), other than

				those described in section 733(c)(2)(A); or

									(D)affecting a cause

				of action under State law other than a cause of action described in paragraph

				(1)(A).

									(8)Purchase of

				insurance to cover liabilityNothing in section 410 shall be

				construed to preclude the purchase by a group health plan of insurance to cover

				any liability or losses arising under a cause of action described in paragraph

				(1)(A).

								(9)Relief from

				liability for employer or other plan sponsor by means of designated

				decisionmaker

									(A)In

				generalParagraph (1) shall not apply with respect to any cause

				of action described in paragraph (1)(A) under State law insofar as such cause

				of action provides for liability with respect to a participant or beneficiary

				of an employer or plan sponsor (or an employee of such employer or sponsor

				acting within the scope of employment), if with respect to the employer or plan

				sponsor there is (or is deemed under subparagraph (B) to be) a designated

				decisionmaker that meets the requirements of section 502(o)(1) with respect to

				such participant or beneficiary. Such paragraph (1) shall apply with respect to

				any cause of action described in paragraph (1)(A) under State law against the

				designated decisionmaker of such employer or other plan sponsor with respect to

				the participant or beneficiary.

									(B)Automatic

				designationA health insurance issuer shall be deemed to be a

				designated decisionmaker for purposes of subparagraph (A) with respect to the

				participants and beneficiaries of an employer or plan sponsor, whether or not

				the employer or plan sponsor makes such a designation, and shall be deemed to

				have assumed unconditionally all liability of the employer or plan sponsor

				under such designation in accordance with subsection (o), unless the employer

				or plan sponsor affirmatively enters into a contract to prevent the service of

				the designated decisionmaker.

									(C)Treatment of

				certain trust fundsFor purposes of this paragraph, the terms

				employer and plan sponsor, in connection with the

				assumption by a designated decisionmaker of the liability of employer or other

				plan sponsor pursuant to this paragraph, shall be construed to include a trust

				fund maintained pursuant to section 302 of the Labor Management Relations Act,

				1947 (29 U.S.C. 186) or the Railway Labor Act (45 U.S.C. 151 et seq.).

									(10)Previously

				provided services

									(A)In

				generalExcept as provided in this paragraph, paragraph (1) shall

				not apply with respect to a cause of action where the denial involved relates

				to an item or service that has already been fully provided to the participant

				or beneficiary under the plan or coverage and the claim relates solely to the

				subsequent denial of payment for the provision of such item or service.

									(B)ExceptionNothing

				in subparagraph (A) shall be construed to—

										(i)exclude a cause of

				action from exemption under paragraph (1) where the nonpayment involved results

				in the participant or beneficiary being unable to receive further items or

				services that are directly related to the item or service involved in the

				denial referred to in subparagraph (A) or that are part of a continuing

				treatment or series of procedures;

										(ii)exclude a cause of action from exemption

				under paragraph (1) relating to quality of care; or

										(iii)limit liability

				that otherwise would arise from the provision of the item or services or the

				performance of a medical procedure.

										(11)Exemption from

				personal liability for individual members of boards of directors, joint boards

				of trustees, etcAny individual who is—

									(A)a member of a

				board of directors of an employer or plan sponsor; or

									(B)a member of an

				association, committee, employee organization, joint board of trustees, or

				other similar group of representatives of the entities that are the plan

				sponsor of plan maintained by two or more employers and one or more employee

				organizations;

									shall not

				be personally liable, by reason of the exemption of a cause of action from

				preemption under this subsection, for conduct that is within the scope of

				employment or of plan-related duties of the individuals unless the individual

				acts in a fraudulent manner for personal enrichment.(12)Choice of

				lawA cause of action exempted from preemption under paragraph

				(1) shall be governed by the law (including choice of law rules) of the State

				in which the plaintiff resides.

								(13)Limitation on

				attorneys’ fees

									(A)In

				generalNotwithstanding any other provision of law, or any

				arrangement, agreement, or contract regarding an attorney’s fee, the amount of

				an attorney’s contingency fee allowable for a cause of action exemption from

				preemption under paragraph (1) shall not exceed 1/3 of the

				total amount of the plaintiff’s recovery (not including the reimbursement of

				actual out-of-pocket expenses of the attorney).

									(B)Determination by

				courtThe last court in which the action was pending upon the

				final disposition, including all appeals, of the action may review the

				attorney’s fee to ensure that the fee is a reasonable one.

									(C)No preemption of

				State lawSubparagraph (A) shall not apply with respect to a

				cause of action that is brought in a State that has a law or framework of laws

				with respect to the amount of an attorney’s contingency fee that may be

				incurred for the representation of a participant or beneficiary (or the estate

				of such participant or beneficiary) who brings such a cause of action.

									(e)Rules of

				construction relating to health careNothing in this title shall

				be construed as—

								(1)affecting any

				State law relating to the practice of medicine or the provision of, or the

				failure to provide, medical care, or affecting any action (whether the

				liability is direct or vicarious) based upon such a State law,

								(2)superseding any

				State law permitted under section 152(b)(1)(A) of the

				Patients’ Bill of Rights Act of

				2005, or

								(3)affecting any

				applicable State law with respect to limitations on monetary damages.

								(f)No right of

				action for recovery, indemnity, or contribution by issuers against treating

				health care professionals and treating hospitalsIn the case of

				any care provided, or any treatment decision made, by the treating health care

				professional or the treating hospital of a participant or beneficiary under a

				group health plan which consists of medical care provided under such plan, any

				cause of action under State law against the treating health care professional

				or the treating hospital by the plan or a health insurance issuer providing

				health insurance coverage in connection with the plan for recovery, indemnity,

				or contribution in connection with such care (or any medically reviewable

				decision made in connection with such care) or such treatment decision is

				superseded.

							.

					(c)Effective

			 dateThe amendments made by this section shall apply to acts and

			 omissions (from which a cause of action arises) occurring on or after the

			 applicable effective date under section 601.

				403.Cooperation

			 between Federal and State authorities

				(a)In

			 generalSubpart C of part 7

			 of subtitle B of title I of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C. 1191 et seq.) is

			 amended by adding at the end the following new section:

					

						735.Cooperation

				between Federal and State authorities

							(a)Agreement with

				StatesA State may enter into an agreement with the Secretary for

				the delegation to the State of some or all of the Secretary’s authority under

				this title to enforce the requirements applicable under title I of the

				Patients’ Bill of Rights Act of

				2005 with respect to health insurance coverage offered by a

				health insurance issuer and with respect to a group health plan that is a

				non-Federal governmental plan.

							(b)DelegationsAny

				department, agency, or instrumentality of a State to which authority is

				delegated pursuant to an agreement entered into under this section may, if

				authorized under State law and to the extent consistent with such agreement,

				exercise the powers of the Secretary under this title which relate to such

				authority.

							.

				(b)Clerical

			 amendmentThe table of contents of such Act is amended by

			 inserting after the item relating to section 734 the following new item:

					

						

							Sec. 735. Cooperation between Federal and

				State

				authorities

						

						.

				VAmendments to the

			 Internal Revenue Code of 1986

			AApplication of

			 patient protection provisions

				501.Application to

			 group health plans under the Internal Revenue Code of 1986Subchapter B of chapter 100 of the Internal

			 Revenue Code of 1986 is amended—

					(1)in the table of

			 sections, by inserting after the item relating to section 9812 the following

			 new item:

						

							

								Sec. 9813. Standard relating to patients’ bill of

				rights

							

							;

				  and

					(2)by inserting after

			 section 9812 the following:

						

							9813.Standard

				relating to patients’ bill of rightsA group health plan shall comply with the

				requirements of title I of the Patients’ Bill

				of Rights Act of 2005 (as in effect as of the date of the

				enactment of such Act), and such requirements shall be deemed to be

				incorporated into this

				section.

							.

					502.Conforming

			 enforcement for women’s health and cancer rightsSubchapter B of chapter 100 of the Internal

			 Revenue Code of 1986, as amended by section 501, is further amended—

					(1)in the table of

			 sections, by inserting after the item relating to section 9813 the following

			 new item:

						

							

								Sec. 9814. Standard relating to women’s health and cancer

				rights

							

							;

				  and

					(2)by inserting after

			 section 9813 the following:

						

							9814.Standard

				relating to women’s health and cancer rightsThe provisions of section 713 of the

				Employee Retirement Income Security Act of

				1974 (as in effect as of the date of the enactment of this section)

				shall apply to group health plans as if included in this

				subchapter.

							.

					BHealth care

			 coverage access tax incentives

				511.Credit for

			 health insurance expenses of small businesses

					(a)In

			 generalSubpart D of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to business-related credits) is amended

			 by adding at the end the following:

						

							45J.Small business

				health insurance expenses

								(a)General

				ruleFor purposes of section 38, in the case of a small employer,

				the health insurance credit determined under this section for the taxable year

				is an amount equal to the applicable percentage of the expenses paid by the

				taxpayer during the taxable year for health insurance coverage for such year

				provided under a new health plan for employees of such employer.

								(b)Applicable

				percentageFor purposes of subsection (a), the applicable

				percentage is—

									(1)in the case of

				insurance purchased as a member of a qualified health benefit purchasing

				coalition (as defined in section 9841), 30 percent, and

									(2)in the case of

				insurance not described in paragraph (1), 20 percent.

									(c)Limitations

									(1)Per employee

				dollar limitationThe amount of expenses taken into account under

				subsection (a) with respect to any employee for any taxable year shall not

				exceed—

										(A)$2,000 in the case

				of self-only coverage, and

										(B)$5,000 in the case

				of family coverage.

										In the

				case of an employee who is covered by a new health plan of the employer for

				only a portion of such taxable year, the limitation under the preceding

				sentence shall be an amount which bears the same ratio to such limitation

				(determined without regard to this sentence) as such portion bears to the

				entire taxable year.(2)Period of

				coverageExpenses may be taken into account under subsection (a)

				only with respect to coverage for the 4-year period beginning on the date the

				employer establishes a new health plan.

									(d)DefinitionsFor

				purposes of this section—

									(1)Health insurance

				coverageThe term health insurance coverage has the

				meaning given such term by section 9832(b)(1).

									(2)New health

				plan

										(A)In

				generalThe term new health plan means any

				arrangement of the employer which provides health insurance coverage to

				employees if—

											(i)such employer (and

				any predecessor employer) did not establish or maintain such arrangement (or

				any similar arrangement) at any time during the 2 taxable years ending prior to

				the taxable year in which the credit under this section is first allowed,

				and

											(ii)such arrangement

				provides health insurance coverage to at least 70 percent of the qualified

				employees of such employer.

											(B)Qualified

				employee

											(i)In

				generalThe term qualified employee means any

				employee of an employer if the annual rate of such employee’s compensation (as

				defined in section 414(s)) exceeds $10,000.

											(ii)Treatment of

				certain employeesThe term employee shall include a

				leased employee within the meaning of section 414(n).

											(3)Small

				employerThe term small employer has the meaning

				given to such term by section 4980D(d)(2); except that only qualified employees

				shall be taken into account.

									(e)Special

				rules

									(1)Certain rules

				made applicableFor purposes of this section, rules similar to

				the rules of section 52 shall apply.

									(2)Amounts paid

				under salary reduction arrangementsNo amount paid or incurred

				pursuant to a salary reduction arrangement shall be taken into account under

				subsection (a).

									(f)TerminationThis

				section shall not apply to expenses paid or incurred by an employer with

				respect to any arrangement established on or after January 1,

				2014.

								.

					(b)Credit to be

			 part of general business creditSection 38(b) of such Code

			 (relating to current year business credit) is amended by striking

			 plus at the end of paragraph (18), by striking the period at the

			 end of paragraph (19) and inserting , plus, and by adding at the

			 end the following:

						

							(20)in the case of a

				small employer (as defined in section 45J(d)(3)), the health insurance credit

				determined under section

				45J(a).

							.

					(c)Denial of double

			 benefitSection 280C of such Code is amended by adding at the end

			 the following new subsection:

						

							(e)Credit for small

				business health insurance expenses

								(1)In

				generalNo deduction shall be allowed for that portion of the

				expenses (otherwise allowable as a deduction) taken into account in determining

				the credit under section 45J for the taxable year which is equal to the amount

				of the credit determined for such taxable year under section 45J(a).

								(2)Controlled

				groupsPersons treated as a single employer under subsection (a)

				or (b) of section 52 shall be treated as 1 person for purposes of this

				section.

								.

					(d)Clerical

			 amendmentThe table of sections for subpart D of part IV of

			 subchapter A of chapter 1 of such Code is amended by adding at the end the

			 following:

						

							

								Sec. 45J. Small business health insurance

				expenses

							

							.

					(e)Effective

			 dateThe amendments made by this section shall apply to amounts

			 paid or incurred in taxable years beginning after December 31, 2006, for

			 arrangements established after the date of the enactment of this Act.

					512.Certain grants

			 by private foundations to qualified health benefit purchasing

			 coalitions

					(a)In

			 generalSection 4942 of the Internal Revenue Code of 1986

			 (relating to taxes on failure to distribute income) is amended by adding at the

			 end the following:

						

							(k)Certain

				qualified health benefit purchasing coalition distributions

								(1)In

				generalFor purposes of subsection (g), sections 170, 501, 507,

				509, and 2522, and this chapter, a qualified health benefit purchasing

				coalition distribution by a private foundation shall be considered to be a

				distribution for a charitable purpose.

								(2)Qualified health

				benefit purchasing coalition distributionFor purposes of

				paragraph (1)—

									(A)In

				generalThe term qualified health benefit purchasing

				coalition distribution means any amount paid or incurred by a private

				foundation to or on behalf of a qualified health benefit purchasing coalition

				(as defined in section 9841) for purposes of payment or reimbursement of

				amounts paid or incurred in connection with the establishment and maintenance

				of such coalition.

									(B)ExclusionsSuch

				term shall not include any amount used by a qualified health benefit purchasing

				coalition (as so defined)—

										(i)for the purchase

				of real property,

										(ii)as payment to, or

				for the benefit of, members (or employees or affiliates of such members) of

				such coalition, or

										(iii)for any expense

				paid or incurred more than 48 months after the date of establishment of such

				coalition.

										(3)TerminationThis

				subsection shall not apply—

									(A)to qualified health

				benefit purchasing coalition distributions paid or incurred after December 31,

				2013, and

									(B)with respect to

				start-up costs of a coalition which are paid or incurred after December 31,

				2014.

									.

					(b)Qualified health

			 benefit purchasing coalition

						(1)In

			 generalChapter 100 of such Code (relating to group health plan

			 requirements) is amended by adding at the end the following new

			 subchapter:

							

								DQualified health

				benefit purchasing coalition

									

										Sec. 9841. Qualified health benefit

				  purchasing coalition

									

									9841.Qualified

				health benefit purchasing coalition

										(a)In

				generalA qualified health benefit purchasing coalition is a

				private not-for-profit corporation which—

											(1)sells health

				insurance through State licensed health insurance issuers in the State in which

				the employers to which such coalition is providing insurance are located,

				and

											(2)establishes to the

				Secretary, under State certification procedures or other procedures as the

				Secretary may provide by regulation, that such coalition meets the requirements

				of this section.

											(b)Board of

				Directors

											(1)In

				generalEach purchasing coalition under this section shall be

				governed by a Board of Directors.

											(2)ElectionThe

				Secretary shall establish procedures governing election of such Board.

											(3)MembershipThe

				Board of Directors shall—

												(A)be composed of

				representatives of the members of the coalition, in equal number, including

				small employers and employee representatives of such employers, but

												(B)not include other

				interested parties, such as service providers, health insurers, or insurance

				agents or brokers which may have a conflict of interest with the purposes of

				the coalition.

												(c)Membership of

				coalition

											(1)In

				generalA purchasing coalition shall accept all small employers

				residing within the area served by the coalition as members if such employers

				request such membership.

											(2)Other

				membersThe coalition, at the discretion of its Board of

				Directors, may be open to individuals and large employers.

											(3)VotingMembers

				of a purchasing coalition shall have voting rights consistent with the rules

				established by the State.

											(d)Duties of

				purchasing coalitionsEach purchasing coalition shall—

											(1)enter into

				agreements with small employers (and, at the discretion of its Board, with

				individuals and other employers) to provide health insurance benefits to

				employees and retirees of such employers,

											(2)where feasible,

				enter into agreements with 3 or more unaffiliated, qualified licensed health

				plans, to offer benefits to members,

											(3)offer to members

				at least 1 open enrollment period of at least 30 days per calendar year,

											(4)serve a significant

				geographical area and market to all eligible members in that area, and

											(5)carry out other

				functions provided for under this section.

											(e)Limitation on

				activitiesA purchasing coalition shall not—

											(1)perform any

				activity (including certification or enforcement) relating to compliance or

				licensing of health plans,

											(2)assume insurance

				or financial risk in relation to any health plan, or

											(3)perform other

				activities identified by the State as being inconsistent with the performance

				of its duties under this section.

											(f)Additional

				requirements for purchasing coalitionsAs provided by the

				Secretary in regulations, a purchasing coalition shall be subject to

				requirements similar to the requirements of a group health plan under this

				chapter.

										(g)Relation to

				other laws

											(1)Preemption of

				State fictitious group lawsRequirements (commonly referred to as

				fictitious group laws) relating to grouping and similar requirements for health

				insurance coverage are preempted to the extent such requirements impede the

				establishment and operation of qualified health benefit purchasing

				coalitions.

											(2)Allowing savings

				to be passed throughAny State law that prohibits health

				insurance issuers from reducing premiums on health insurance coverage sold

				through a qualified health benefit purchasing coalition to reflect

				administrative savings is preempted. This paragraph shall not be construed to

				preempt State laws that impose restrictions on premiums based on health status,

				claims history, industry, age, gender, or other underwriting factors.

											(3)No waiver of

				hipaa requirementsNothing in this section shall be construed to

				change the obligation of health insurance issuers to comply with the

				requirements of title XXVII of the Public Health

				Service Act with respect to health insurance coverage offered to

				small employers in the small group market through a qualified health benefit

				purchasing coalition.

											(h)Definition of

				small employerFor purposes of this section—

											(1)In

				generalThe term small employer means, with respect

				to any calendar year, any employer if such employer employed an average of at

				least 2 and not more than 50 qualified employees on business days during either

				of the 2 preceding calendar years. For purposes of the preceding sentence, a

				preceding calendar year may be taken into account only if the employer was in

				existence throughout such year.

											(2)Employers not in

				existence in preceding yearIn the case of an employer which was

				not in existence throughout the 1st preceding calendar year, the determination

				under paragraph (1) shall be based on the average number of qualified employees

				that it is reasonably expected such employer will employ on business days in

				the current calendar

				year.

											.

						(2)Conforming

			 amendmentThe table of subchapters for chapter 100 of such Code

			 is amended by adding at the end the following item:

							

								

									Subchapter D—Qualified health benefit

				purchasing

				coalition

								

								.

						(c)Effective

			 dateThe amendment made by subsection (a) shall apply to taxable

			 years beginning after December 31, 2006.

					513.State grant

			 program for market innovation

					(a)In

			 generalThe Secretary of Health and Human Services (in this

			 section referred to as the Secretary) shall establish a program

			 (in this section referred to as the program) to award

			 demonstration grants under this section to States to allow States to

			 demonstrate the effectiveness of innovative ways to increase access to health

			 insurance through market reforms and other innovative means. Such innovative

			 means may include (and are not limited to) any of the following:

						(1)Alternative group

			 purchasing or pooling arrangements, such as purchasing cooperatives for small

			 businesses, reinsurance pools, or high risk pools.

						(2)Individual or

			 small group market reforms.

						(3)Consumer education

			 and outreach.

						(4)Subsidies to

			 individuals, employers, or both, in obtaining health insurance.

						(b)Scope;

			 durationThe program shall be limited to not more than 10 States

			 and to a total period of 5 years, beginning on the date the first demonstration

			 grant is made.

					(c)Conditions for

			 demonstration grants

						(1)In

			 generalThe Secretary may not provide for a demonstration grant

			 to a State under the program unless the Secretary finds that under the proposed

			 demonstration grant—

							(A)the State will

			 provide for demonstrated increase of access for some portion of the existing

			 uninsured population through a market innovation (other than merely through a

			 financial expansion of a program initiated before the date of the enactment of

			 this Act);

							(B)the State will

			 comply with applicable Federal laws;

							(C)the State will not

			 discriminate among participants on the basis of any health status-related

			 factor (as defined in section 2791(d)(9) of the Public Health Service Act), except to the

			 extent a State wishes to focus on populations that otherwise would not obtain

			 health insurance because of such factors; and

							(D)the State will

			 provide for such evaluation, in coordination with the evaluation required under

			 subsection (d), as the Secretary may specify.

							(2)ApplicationThe

			 Secretary shall not provide a demonstration grant under the program to a State

			 unless—

							(A)the State submits

			 to the Secretary such an application, in such a form and manner, as the

			 Secretary specifies;

							(B)the application

			 includes information regarding how the demonstration grant will address issues

			 such as governance, targeted population, expected cost, and the continuation

			 after the completion of the demonstration grant period; and

							(C)the Secretary

			 determines that the demonstration grant will be used consistent with this

			 section.

							(3)FocusA

			 demonstration grant proposal under section need not cover all uninsured

			 individuals in a State or all health care benefits with respect to such

			 individuals.

						(d)EvaluationThe

			 Secretary shall enter into a contract with an appropriate entity outside the

			 Department of Health and Human Services to conduct an overall evaluation of the

			 program at the end of the program period. Such evaluation shall include an

			 analysis of improvements in access, costs, quality of care, or choice of

			 coverage, under different demonstration grants.

					(e)Option to

			 provide for initial planning grantsNotwithstanding the previous

			 provisions of this section, under the program the Secretary may provide for a

			 portion of the amounts appropriated under subsection (f) (not to exceed

			 $5,000,000) to be made available to any State for initial planning grants to

			 permit States to develop demonstration grant proposals under the previous

			 provisions of this section.

					(f)Authorization of

			 appropriationsThere are authorized to be appropriated

			 $100,000,000 for each fiscal year to carry out this section. Amounts

			 appropriated under this subsection shall remain available until

			 expended.

					(g)State

			 definedFor purposes of this section, the term State

			 has the meaning given such term for purposes of title XIX of the

			 Social Security Act.

					514.Grant program

			 to facilitate health benefits information for small employers

					(a)In

			 generalThe Small Business Administration shall award grants to 1

			 or more States, local governments, and non-profit organizations for the

			 purposes of—

						(1)demonstrating new

			 and effective ways to provide information about the benefits of health

			 insurance to small employers, including tax benefits, increased productivity of

			 employees, and decreased turnover of employees,

						(2)making employers

			 aware of their current rights in the marketplace under State and Federal health

			 insurance reforms, and

						(3)making employers

			 aware of the tax treatment of insurance premiums.

						(b)AuthorizationThere

			 is authorized to be appropriated $10,000,000 for each of the first 5 fiscal

			 years beginning after the date of the enactment of this Act for grants under

			 subsection (a).

					515.State grant

			 program for market innovation

					(a)In

			 generalThe Secretary of Health and Human Services (in this

			 section referred to as the Secretary) shall establish a program

			 (in this section referred to as the program) to award

			 demonstration grants under this section to States to allow States to

			 demonstrate the effectiveness of innovative ways to increase access to health

			 insurance through market reforms and other innovative means. Such innovative

			 means may include (and are not limited to) any of the following:

						(1)Alternative group

			 purchasing or pooling arrangements, such as purchasing cooperatives for small

			 businesses, reinsurance pools, or high risk pools.

						(2)Individual or

			 small group market reforms.

						(3)Consumer education

			 and outreach.

						(4)Subsidies to

			 individuals, employers, or both, in obtaining health insurance.

						(b)Scope;

			 durationThe program shall be limited to not more than 10 States

			 and to a total period of 5 years, beginning on the date the first demonstration

			 grant is made.

					(c)Conditions for

			 demonstration grants

						(1)In

			 generalThe Secretary may not provide for a demonstration grant

			 to a State under the program unless the Secretary finds that under the proposed

			 demonstration grant—

							(A)the State will

			 provide for demonstrated increase of access for some portion of the existing

			 uninsured population through a market innovation (other than merely through a

			 financial expansion of a program initiated before the date of the enactment of

			 this Act);

							(B)the State will

			 comply with applicable Federal laws;

							(C)the State will not

			 discriminate among participants on the basis of any health status-related

			 factor (as defined in section 2791(d)(9) of the Public Health Service Act), except to the

			 extent a State wishes to focus on populations that otherwise would not obtain

			 health insurance because of such factors; and

							(D)the State will

			 provide for such evaluation, in coordination with the evaluation required under

			 subsection (d), as the Secretary may specify.

							(2)ApplicationThe

			 Secretary shall not provide a demonstration grant under the program to a State

			 unless—

							(A)the State submits

			 to the Secretary such an application, in such a form and manner, as the

			 Secretary specifies;

							(B)the application

			 includes information regarding how the demonstration grant will address issues

			 such as governance, targeted population, expected cost, and the continuation

			 after the completion of the demonstration grant period; and

							(C)the Secretary

			 determines that the demonstration grant will be used consistent with this

			 section.

							(3)FocusA

			 demonstration grant proposal under section need not cover all uninsured

			 individuals in a State or all health care benefits with respect to such

			 individuals.

						(d)EvaluationThe

			 Secretary shall enter into a contract with an appropriate entity outside the

			 Department of Health and Human Services to conduct an overall evaluation of the

			 program at the end of the program period. Such evaluation shall include an

			 analysis of improvements in access, costs, quality of care, or choice of

			 coverage, under different demonstration grants.

					(e)Option to

			 provide for initial planning grantsNotwithstanding the previous

			 provisions of this section, under the program the Secretary may provide for a

			 portion of the amounts appropriated under subsection (f) (not to exceed

			 $5,000,000) to be made available to any State for initial planning grants to

			 permit States to develop demonstration grant proposals under the previous

			 provisions of this section.

					(f)Authorization of

			 appropriationsThere are authorized to be appropriated

			 $100,000,000 for each fiscal year to carry out this section. Amounts

			 appropriated under this subsection shall remain available until

			 expended.

					(g)State

			 definedFor purposes of this section, the term State

			 has the meaning given such term for purposes of title XIX of the

			 Social Security Act.

					VIEffective dates;

			 coordination in implementation

			601.Effective

			 dates

				(a)Group health

			 coverage

					(1)In

			 generalSubject to paragraph (2) and subsection (d), the

			 amendments made by sections 201(a), 401, 501, and 502 (and title I insofar as

			 it relates to such sections) shall apply with respect to group health plans,

			 and health insurance coverage offered in connection with group health plans,

			 for plan years beginning on or after October 1, 2006 (in this section referred

			 to as the general effective date).

					(2)Treatment of

			 collective bargaining agreementsIn the case of a group health

			 plan maintained pursuant to one or more collective bargaining agreements

			 between employee representatives and one or more employers ratified before the

			 date of the enactment of this Act, the amendments made by sections 201(a), 401,

			 501, and 502 (and title I insofar as it relates to such sections) shall not

			 apply to plan years beginning before the later of—

						(A)the date on which

			 the last collective bargaining agreements relating to the plan terminates

			 (excluding any extension thereof agreed to after the date of the enactment of

			 this Act); or

						(B)the general

			 effective date;

						but shall

			 apply not later than 1 year after the general effective date. For purposes of

			 subparagraph (A), any plan amendment made pursuant to a collective bargaining

			 agreement relating to the plan which amends the plan solely to conform to any

			 requirement added by this Act shall not be treated as a termination of such

			 collective bargaining agreement.(b)Individual

			 health insurance coverageSubject to subsection (d), the

			 amendments made by section 202 shall apply with respect to individual health

			 insurance coverage offered, sold, issued, renewed, in effect, or operated in

			 the individual market on or after the general effective date.

				(c)Treatment of

			 religious nonmedical providers

					(1)In

			 generalNothing in this Act (or the amendments made thereby)

			 shall be construed to—

						(A)restrict or limit

			 the right of group health plans, and of health insurance issuers offering

			 health insurance coverage, to include as providers religious nonmedical

			 providers;

						(B)require such plans

			 or issuers to—

							(i)utilize medically

			 based eligibility standards or criteria in deciding provider status of

			 religious nonmedical providers;

							(ii)use

			 medical professionals or criteria to decide patient access to religious

			 nonmedical providers;

							(iii)utilize medical

			 professionals or criteria in making decisions in internal or external appeals

			 regarding coverage for care by religious nonmedical providers; or

							(iv)compel a

			 participant or beneficiary to undergo a medical examination or test as a

			 condition of receiving health insurance coverage for treatment by a religious

			 nonmedical provider; or

							(C)require such plans

			 or issuers to exclude religious nonmedical providers because they do not

			 provide medical or other required data, if such data is inconsistent with the

			 religious nonmedical treatment or nursing care provided by the provider.

						(2)Religious

			 nonmedical providerFor purposes of this subsection, the term

			 religious nonmedical provider means a provider who provides no

			 medical care but who provides only religious nonmedical treatment or religious

			 nonmedical nursing care.

					(d)Transition for

			 notice requirementThe disclosure of information required under

			 section 121 of this Act shall first be provided pursuant to—

					(1)subsection (a) with

			 respect to a group health plan that is maintained as of the general effective

			 date, not later than 30 days before the beginning of the first plan year to

			 which title I applies in connection with the plan under such subsection;

			 or

					(2)subsection (b)

			 with respect to an individual health insurance coverage that is in effect as of

			 the general effective date, not later than 30 days before the first date as of

			 which title I applies to the coverage under such subsection.

					602.Coordination in

			 implementationThe Secretary

			 of Labor and the Secretary of Health and Human Services shall ensure, through

			 the execution of an interagency memorandum of understanding among such

			 Secretaries, that—

				(1)regulations,

			 rulings, and interpretations issued by such Secretaries relating to the same

			 matter over which such Secretaries have responsibility under the provisions of

			 this Act (and the amendments made thereby) are administered so as to have the

			 same effect at all times; and

				(2)coordination of

			 policies relating to enforcing the same requirements through such Secretaries

			 in order to have a coordinated enforcement strategy that avoids duplication of

			 enforcement efforts and assigns priorities in enforcement.

				603.SeverabilityIf any provision of this Act, an amendment

			 made by this Act, or the application of such provision or amendment to any

			 person or circumstance is held to be unconstitutional, the remainder of this

			 Act, the amendments made by this Act, and the application of the provisions of

			 such to any person or circumstance shall not be affected thereby.

			VIIMiscellaneous

			 provisions

			701.No impact on

			 Social Security Trust Fund

				(a)In

			 generalNothing in this Act (or an amendment made by this Act)

			 shall be construed to alter or amend the Social

			 Security Act (or any regulation promulgated under that Act).

				(b)Transfers

					(1)Estimate of

			 SecretaryThe Secretary of the Treasury shall annually estimate

			 the impact that the enactment of this Act has on the income and balances of the

			 trust funds established under section 201 of the Social Security Act (42 U.S.C. 401).

					(2)Transfer of

			 fundsIf, under paragraph (1), the Secretary of the Treasury

			 estimates that the enactment of this Act has a negative impact on the income

			 and balances of the trust funds established under section 201 of the

			 Social Security Act (42 U.S.C. 401),

			 the Secretary shall transfer, not less frequently than quarterly, from the

			 general revenues of the Federal Government an amount sufficient so as to ensure

			 that the income and balances of such trust funds are not reduced as a result of

			 the enactment of such Act.

					

